Execution Copy Linklaters De Bandt 18 December 2002

Dated 20 December 2002

SHURGARD SELF STORAGE SCA

and

CRESCENT EURO SELF STORAGE INVESTMENTS SARL



JOINT VENTURE AGREEMENT

with respect to

First Shurgard

 

 

 

[image537.gif]







Rue Brederode 13

B - 1000 Brussels



Telephone (32-2) 501 94 11



Facsimile (32-2) 501 94 94











Table of Contents Page

1 Definitions and Interpretation *



1.1 Definitions *



1.2 Interpretation *





2 General Provisions *





2.1 Formation and Name of the Company *





2.2 Capital Requirements of the Company *





2.3 Capital Deployment *





2.4 Capital and Classes of Shares *





2.5 Business of the Company *





2.6 Duration of the Company *





2.7 Fiscal Year *





2.8 Business Plan *





2.9 Articles of Association *





2.10 Capital and Classes of Shares upon Incorporation *





2.11 Shareholders' Decisions *





3 Capital of the Company at Closing and Acquisition of Class B Shares by Luxco
at Closing *





3.1 Increase of the Capital of the Company at Closing *





3.2 Acquisition of Class B Shares by Luxco at Closing *





3.3 Capital of the Company immediately after the Closing *





3.4 Funding Obligations at Closing *





4 Subsequent Capital Increases in the Company and Acquisitions of Additional
Class B Shares by Luxco *





4.1 Capital Increases after Closing *





4.2 Acquisitions of Class B Shares by Luxco after Closing *





4.3 Capital Contribution in Cash *





4.4 Credit Facilities *





5 Management of the Company *





5.1 Operating Criteria *





5.2 Tax Status and Returns *





5.3 Designated Representatives *





5.4 The Manager of the Company *





5.5 Competence of the Manager *





5.6 Preliminary Plan and Budget and Annual Plan and Budget *





5.7 Implementation of Decisions *





5.8 Company Expenses *





5.9 Directors' and officers' insurance *





5.10 Financial Information and Accounting *





5.11 Auditor *





5.12 Books and Records *





5.13 Accounting Basis and Fiscal Year *





5.14 Liquidators *





6 Distribution of Annual Cash Flow *





6.1 Principles *





6.2 Investment of Distributable Cash Flow *





7 Shari'ah Compliance *





7.1 Criteria *





7.2 Compliance Determination *





8 Representations and Warranties *





8.1 Representations and Warranties by each Party *





8.2 Shurgard's Representations and Warranties *





8.3 Disclosure by Shurgard *





8.4 Luxco's Representations and Warranties *





8.5 Updating Representations at Closing *





8.6 Indemnification *





9 Conditions Precedent *





9.1 Conditions *





9.2 Best Efforts Concerning the Satisfaction of the Conditions Precedent *





9.3 Non-Satisfaction *





10 Closing *





10.1 Date and Place *





10.2 Luxco's Closing Obligations *





10.3 Shurgard's Closing Obligations *





10.4 Both Parties' Closing Obligations *





10.5 Breach of Closing Obligations *





11 Other Undertakings of the Parties after Closing *





11.1 Non compete *





11.2 Confidentiality and Announcements *





11.3 Investors Information *





11.4 Escrow Agreement 2 *





11.5 Sanctions *





12 Sale, Assignment or Transfer of Company Interests *





12.1 Prohibited Transfers *





12.2 Unrestricted Transfers *





12.3 Indirect Transfers in Luxco *





13 Exit Strategy *





13.1 Timing *





13.2 Principles *





13.3 First Right of Offer to Shurgard *





13.4 Second Right offer to Luxco *





13.5 Sale of the Assets *





13.6 Sale of the Shares *





13.7 Fair Market Value *





13.8 Voting Agreement *





13.9 Tag Along *





14 Closing of the Exit *





14.1 If the exit consists of a sale of the Class B Shares by Luxco to Shurgard *





14.2 If the exit consists of a sale by Luxco of its Class B Shares to a third
party and the tag along right of Shurgard on the Class C Shares has been
exercised pursuant to Clause 13.9 *





14.3 If the exit consists of the liquidation of Company *





15 Distribution of Cash Flow upon Exit and Special Profit Participations *





15.1 Principles *





15.2 Residual Value *





16 Term of the Agreement and Termination *





16.1 Term *





16.2 Termination *





17 Miscellaneous *





17.1 Lump Sum Amount *





17.2 Press Announcements *





17.3 Costs *





17.4 Notices *





17.5 Successors and Assigns *





17.6 Entire Agreement and Amendments *





17.7 No Waiver *





17.8 Counterparts *





17.9 Governing Law *





17.10 Arbitration *





17.11 Covenant of Good Faith *





17.12 Severability *





17.13 Middle East Situation *







 

Between:

SHURGARD SELF STORAGE SCA

, a company organised and existing under the laws of Belgium, having its
registered office at Quai du Commerce/Handelskaai 48, 1000 Brussels, registered
with the Commercial Register of Brussels (registration number 587.679),



represented for the purposes of this Agreement by (i) SSC Benelux Inc.,
represented by David K. Grant, or (ii) European Self Storage SA, represented by
Patrick Metdepenninghen,

hereinafter referred to as "Shurgard";

And:

Crescent Euro Self Storage Investments SARL

, a company in formation, to be organised and to exist under the laws of
Luxembourg, which will have its registered office at 398, route d'Esch, L-1471
Luxembourg and which will be registered with the Commercial Register of
Luxembourg,



represented for the purposes of this Agreement by Asim Zafar, Muhannad M.
Abulhasanand/or Henry Thompson ,

hereinafter referred to as "Luxco".

Whereas:

Shurgard is an owner, developer and manager of real estate in Western Europe
with extensive experience related to locating, purchasing, developing, leasing
and financing facilities used principally for self-service storage of property
and with extensive experience in operating such facilities and providing
equipment and services related thereto.

Luxco is an entity which has been set up by First Islamic Investment Bank E.C.
("First Islamic") a company organised and existing under the laws of Bahrain
(First Islamic and Luxco the "First Islamic Group"). The First Islamic Group
will syndicate indirect interests in the joint venture company which will be set
up pursuant to this Agreement to its investors through Luxco pursuant to a
private placement memorandum to be prepared by First Islamic.

Subject to the terms and conditions of this Agreement, Shurgard and Luxco wish
to cooperate and form a joint venture company for the purpose of acquiring,
developing and operating, directly or indirectly, certain self-service storage
properties in France, Germany, The Netherlands, Scandinavia (consisting of
Denmark and Sweden) and the United Kingdom.

The joint venture company shall provide both Shurgard and Luxco with an
investment opportunity and allow Shurgard to leverage its development and
management expertise and spread its capital resources over a larger development
programme.



 

It is agreed as follows:



Definitions and Interpretation





Definitions



For the purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Clause 1.1.1:

"Acceptance Notice" has the meaning set out in Clause 13.9.2.

"Acquisition Fee" means the amount of EUR 500,000 to be paid by the Company to
Shurgard upon Closing, to cover the sunk internal costs borne by Shurgard to
source the development pipeline.

"Affiliated Company" or "Affiliate" means an affiliated company ("société liée"
/ "verbonden vennootschap") as defined in Article 11 of the Belgian Companies
Code.

"Annual Plan and Budget" has the meaning set out in the Property and Asset
Management Agreement.

"Arbitrated Price" has the meaning set out in Clause 13.3.1(ix) or 13.3.2(ix).

"Articles of Association" means the articles of association (i.e.
"statuten/statuts") of the Company which shall conform in all material respects
to the text of Schedule 1.1.1, provided that the Articles of Association may be
amended as specified herein.

"Assets" has the meaning set out in Clause 13.1.1.

"Both Parties' Closing Obligations" has the meaning set out in Clause 10.4.

"Business Day" means a day the banks are open for business in Belgium and
Bahrain other than a Saturday or Sunday.

"Candidate-Purchaser" has the meaning set out in Clause 13.3.1(xiv)(a).

"Capital Increase" has the meaning set out in Clause 3.1. and Clause 4.1.

"Capital Requirement" has the meaning set out in Clause 2.2.

"CaymanCo" means the limited liability company to be incorporated and organized
under the laws of the Cayman Islands specifically for the purpose of syndicating
indirect interests in the Company to investors procured by First Islamic by way
of a subscription agreement and private placement memorandum prepared by First
Islamic.

"Class A Shareholder(s)" means the owner(s) of Class A Shares.

"Class A Shares" means the voting Shares which are part of class A.

"Class B Shareholder(s)" means the owner(s) of Class B Shares.

"Class B Shares" means the voting Shares which are part of class B.

"Class C Shareholder(s)" means the owner(s) of Class C Shares.

"Class C Shares" means the non-voting Shares which are part of class C.

"Closing" means the completion of the incorporation of the Company pursuant to
Clause 10.1 and completion of Luxco's Closing Obligations, Shurgard's Closing
Obligations and Both Parties' Closing Obligations pursuant to Clauses 10.2, 10.3
and 10.4, respectively.

"Closing Date" has the meaning set out in Clause 10.1.

"Company" means the limited liability company (i.e., "besloten vennootschap met
beperkte aansprakelijkheid / société privée à responsabilité limitée") that
shall be organized under the laws of Belgium, which shall have its registered
office at Quai du Commerce 48, 1000 Brussels, as mentioned under Clause 2.1.1.

"Competitor" means any person or entity involved directly of indirectly (except
through the Company and to the exclusion of Shurgard) in the management,
development or ownership of self storage properties.

"Contribution Notice" has the meaning set out in Clause 4.2.1(i).

"Court" has the meaning set out in Clause 17.10.1.

"Credit Facilities" has the meaning set out in Clause 4.4.1, being the First
Credit Facility and the Second Credit Facility.

"Debt Raising Fee 1" means the amount equal to 0.75% of the total debt amount
which can be drawn under the First Credit Facility to be paid by the Company to
Shurgard at Closing, as consideration for arranging and negotiating the First
Credit Facility,

"Debt Raising Fee 2" means the amount equal to 0.75% of the total debt amount
which can be drawn under the Second Credit Facility to be paid by the Company to
Shurgard upon closing of the Second Credit Facility by the Parties and the bank,
as consideration for arranging and negotiating the Second Credit Facility,

"Deed of Capital Increase" is the deed to be executed by the Parties pursuant to
Clause 10.4.2.

"Default Interest" has the meaning set out in Clause 4.2.2.

"Development Agreement" is the agreement attached hereto as Schedule 5.4.1(a).

"Direct Development Costs" has the meaning set out in Schedule 4.4.1.

"Distributable Cash Flow" means the gross revenues from the Properties less
total operating expenses (including property management fees and Shurgard's
Asset Management Fee as described in the Management Agreements), capital
expenditures, reserves, interest and principal payments on financing, and
company taxes on income and gains.

"Disclosure Schedule" means the information listed in Schedule 8.3(a).

"Environmental Laws" means all or any international, European, national or
local, civil or criminal law, common law, statutes, statutory instruments,
regulation, directive statutory guidance and regulatory codes of practice,
order, decree, injunction or judgment which relate to pollution or contamination
and hazardous substances to the extent they apply mandatorily to the relevant
jurisdiction and Property.

"Equity" has the meaning set out in Clause 2.2.

"Equity Commitment" has the meaning set out in Clause 4.2.3.

"Escrow Agreement 1" has the meaning set out in Clause 4.2.5.

"Escrow Agreement 2" has the meaning set out in Clause 11.4.1.

"Expansion Plans" has the meaning set out in Clause 4.1.2.

"Extended Payment Due Date" has the meaning set out in Clause 4.2.2.

"Fair Market Value" has the meaning set out in Clause 13.7.

"First Credit Facility" means the first credit facility to be obtained by the
Company at Closing.

"First Islamic" means First Islamic Investment Bank E.C., a company organised
and existing under the laws of Bahrain.

"First Islamic Group" means collectively First Islamic Investment Bank E.C. and
Luxco.

"First Right of Offer" has the meaning set out in Clause 13.2.1.

"Formal Notice" has the meaning set out in Clause 4.2.2 and 4.3.2.

"Independent Experts" has the meaning set out in Clause 13.3.1(v) or 13.3.2(v).

"Initial Arbitration Proceedings" has the meaning set out in Clause 17.10.3(i).

"Intervening Party" has the meaning set out in Clause 17.10.3(iii).

"Investment and Operating Criteria" has the meaning set out in Clause 4.1.1.

"Joined Party or Parties" has the meaning set out in Clause 17.10.3(iv).

"Luxco Break Up Fee Escrow Agreement" has the meaning set out in Clause
10.5.4(i).

"Luxco's Closing Obligations" has the meaning set out in Clause 10.2.

"Luxco Exit Notice" has the meaning set out in Clause 13.1.1.

"Management Agreements" has the meaning set out in Clause 5.4.1.

"Negotiation Period" has the meaning set out in Clause 13.3.1(ii) or 13.3.2(ii).

"Notification" has the meaning set out in Clause 17.10.3(i) and 17.10.3(ii).

"Notice of Joinder" has the meaning set out in Clause 17.10.3(iv).

"Offer Price" has the meaning in Clause 13.3.1(i)(b).

"Parties" means Shurgard and Luxco (each of them being referred to individually
as a "Party").

"Payment Notice" has the meaning set out in Clause 4.2.1(ii).

"Period" has the meaning set out in Clause 4.2.2.

"Preliminary Plan and Budget" has the meaning set out in the Property and Asset
Management Agreement.

"Previous Proceedings" has the meaning set out in Clause 17.10.3(ii).

"Property" means the self-service storage facilities owned or leased and
recently constructed or to be constructed or in the course of construction to be
contributed to the Company by Shurgard pursuant to this Agreement.

"Property and Asset Management Agreement" is the agreement attached hereto as
Schedule 5.4.1(b).

"Purchase Option" has the meaning set out in Clause 4.2.2.

"Purchase Notice" has the meaning set out in Clause 13.9.2.

"Purchase Price" has the meaning set out in Clause 13.3.1(xiv)(a).

"Real Estate Package" means the package of information listed in Schedule 8.3(b)
relating to the Properties contributed to the Company at Closing, including the
description, development budget and proforma revenue projections.

"Relevant Agreements" has the meaning set out in Clause 17.10.1.

"Request to Intervene" has the meaning set out in Clause 17.10.3(iii).

"Residual Value" has the meaning set out in Clause 15.1.

"Rules" shall have the meaning as set out in Clause 17.10.1.

"Sale Notice" has the meaning set out in Clause 13.3.1(xiv)(a).

"Second Credit Facility" means the second credit facility to be obtained by the
Company.

"Second Right of Offer" has the meaning set out in Clause 13.2.2 and 13.4.1.

"Shareholder(s)" means owner(s) of a Share.

"Shares" means all or part of the registered shares representing the registered
capital of the Company, including voting and non-voting shares.

"Shurgard Break Up Fee Escrow Agreement" has the meaning set out in Clause
10.5.4 (ii).

"Shurgard's Closing Obligations" has the meaning set out in Clause 10.3.

"Shurgard Exit Notice" has the meaning set out in Clause 13.1.1.

"Special Profit Participation 1" has the meaning set out in Clause 15.1.4.

"Special Profit Participation 2" has the meaning set out in Clause 15.1.5.

"Special Purpose Vehicles" means the wholly owned subsidiaries of Shurgard to be
contributed to the Company by Shurgard pursuant to this Agreement and including
those listed in Schedule 3.1 and Schedule 4.1.1(i).

"SPV Shares" means the shares representing the entire capital of the Special
Purpose Vehicles.

"SSCI" means Shurgard Storage Centers Inc., a Washington corporation, having its
registered office at Valley Street 1155, Suite 400 - 98109-4426, Seattle - USA.

"Subsequent Proceedings" has the meaning set out in Clause 17.10.3(ii).

"Tag Along Price" has the meaning set out in Clause 13.9.1.

"Tranche 1" has the meaning set out in Clause 4.2.3(i).

"Tranche 2" has the meaning set out in Clause 4.2.3(ii).

Interpretation

The titles and headings included in this Agreement are for convenience only and
do not express in any way the intended understanding of the Parties. They shall
not be taken into account in the interpretation of the provisions of this
Agreement.

The Schedules to this Agreement form an integral part hereof and any reference
to this Agreement includes the Schedules and vice versa.

The original version of this Agreement has been drafted in English. Should this
Agreement be translated into French, Dutch or any other language, the English
version shall prevail among the Parties to the fullest extent permitted by
Belgian law, provided, however, that whenever French and/or Dutch translations
of certain words or expressions are contained in the original English version of
this Agreement, such translations shall be conclusive in determining the Belgian
legal concept(s) to which the Parties intended to refer.

When using the expressions "shall use its best efforts" or "shall use its best
endeavours" (or any similar expression or any derivation thereof) in this
Agreement, the Parties intend to refer to the Belgian legal concept of
"obligation de moyen" / "middelenverbintenis".

When using the words "shall cause" or "shall procure that" (or any similar
expression or any derivation thereof), the Parties intend to refer to the
Belgian legal concept of "porte-fort" / "sterkmaking".

The words "herein", "hereof", "hereunder", "hereby", "hereto", "herewith" and
words of similar import shall refer to this Agreement as a whole and not to any
particular clause, paragraph or other subdivision.

The word "transfer" and all forms and derivations thereof shall have the meaning
set out in Clause 12.1.1.

The words "include", "includes", "including" and all forms and derivations
thereof shall mean including but not limited to.

The word "subsidiary" means a subsidiary ("filiale" / "dochtervennootschap") as
defined in Article 6 of the Belgian Companies Code.

All periods of time set out in this Agreement shall be calculated from midnight
to midnight. They shall start on the day following the day on which the event
triggering the relevant period of time has occurred. The due date for any given
action shall be included in the period of time. If such due date is not a
Business Day, the due date shall be postponed until the next Business Day.
Unless otherwise provided herein, all periods of time shall be calculated in
calendar days. All periods of time consisting of a number of months (or years)
shall be calculated from the day in the month (or year) when the triggering
event has occurred until the eve of the same day in the following month(s) (or
year(s)) ("de quantième à veille de quantième" / "van de zoveelste tot de dag
vóór de zoveelste").

Unless otherwise provided herein, all references to a fixed time of a day shall
mean Brussels time.



General Provisions





Formation and Name of the Company



Subject to the conditions precedent set forth in Clause 9, the Parties hereby
agree to subscribe for or purchase Shares in a Belgian company in the form of a
"besloten vennootschap met beperkte aansprakelijkheid / société privée à
responsabilité limitée" (the "Company") for the purposes and with the scope,
restrictions and limitations set forth herein.

The form of legal entity of the Company shall not be changed without the express
prior approval of each Party.

The name of the Company shall be "First Shurgard".

Capital Requirements of the Company

The total capital requirement (the "Capital Requirement") for the Company will
be about EUR 242 million. This represents an estimate of the cost of land,
construction cost, development fee and initial pre-operating losses (including
any capitalised interest) for about 40 centres which will be owned and developed
by the Company through its Special Purpose Vehicles. Of the Company's total
capital needs, about 42% are to be funded through capital contributions by the
Parties (the "Equity"). Any remaining amounts of Company capital needs will be
funded through two credit facilities, i.e., the First Credit Facility and the
Second Credit Facility to be obtained by the Company.

Capital Deployment

2.3.1

The commitments of Shurgard to contribute SPV Shares or cash (to fund new
developments) to the Company and sell Class B Shares to Luxco pursuant to Clause
4 and the commitments of Luxco to purchase Class B Shares from Shurgard or to
contribute cash (to fund new developments) to the Company pursuant to Clause 4
will terminate if either of the following events occurs:



(i) The share capital of the Company has been increased to EUR 100 million,
notwithstanding that fewer than 40 Properties are at that date owned, directly
or indirectly, by the Company; or

(ii) The Company owns, directly or indirectly, 40 Properties, in which event, if
the share capital of the Company is at that date less than EUR 100 million, more
Properties may only be acquired by the Company by mutual agreement of the
Parties.

2.3.2

If by 30 September 2004 the Company has acquired directly or indirectly, fewer
than 40 Properties and the share capital of the Company has not been increased
to EUR 100 million, then Luxco has the right to require that the commitments of
the Parties under Clause 4 be extended until the earlier of:



(i) the Company acquiring directly or indirectly 40 Properties;

(ii) the share capital of the Company being increased to EUR 100 million; and

(iii) 31 March 2005.

Luxco shall notify Shurgard of its decision to extend the commitments of the
Parties under this Clause not later than 30 September 2004.

For the purposes of calculating the amount of share capital contributed to the
Company under this Clause 2.3, any cash shortfalls anticipated after the opening
of Properties that have already been contributed will be considered in
calculating whether the share capital of the Company has reached EUR 100
million. For the avoidance of doubt, in the event that unallocated capital is
not sufficient for the full development of an additional Property, no additional
Property may be contributed.

2.3.3

In the event that Luxco has not notified its decision to extend the commitments
of the Parties pursuant to Clause 2.3.2, these commitments may only be extended
by mutual agreement of the Parties.



Capital and Classes of Shares

The share capital of the Company will be represented by registered shares having
no par value.

The Shares will be divided into Class A Shares, Class B Shares and Class C
Shares. At all times, Class A Shares and Class C Shares shall represent 20% of
the capital of the Company and Class B Shares shall represent 80% of the capital
of the Company.

Class A Shares and Class B Shares will be voting shares and Class C Shares will
be non voting shares.

Class A Shares and Class B Shares will be treated pari passu. Class C Shares,
being non-voting Shares, will have certain additional rights.

Business of the Company

The business of the Company shall be to, directly or indirectly through its
Special Purpose Vehicles, own, develop, rent up, operate and sell self-service
storage facilities forming part of Shurgard's development pipeline for 2003 and
2004 in France, Germany, The Netherlands, Scandinavia (consisting of Denmark and
Sweden) and the United Kingdom, to operate such facilities for use by members of
the public (including corporate entities), to sell and lease personal property,
including vehicles, storage containers and other property, used or useful to the
users of such facilities in connection with such storage (including the hauling
of property to and from such facilities), to engage in any and all general
business activities not inconsistent with the operation of such facilities and
to sell such self-service storage facilities. In furtherance of the Company's
purpose and subject to the limitations set forth in this Agreement, the Company
shall have the power to enter into and perform contracts, to own, mortgage,
pledge or otherwise deal in property, real or personal, to exercise all rights,
powers, and privileges and other incidents of ownership with respect to assets
or investments, to borrow money and issue notes, drafts and bills of exchange,
to lend any of its assets or funds, and to carry on any other activities
necessary to, in connection with or incidental to, the foregoing.

Duration of the Company

The Company shall have an unlimited duration.

Fiscal Year

The fiscal year of the Company shall start on 1 January and end on 31 December
of each year, provided that the first fiscal year shall start on the date of
incorporation of the Company and end on 31 December 2003.

Business Plan

The business plan for the first two years of operation of the Company to be
remitted to the notary upon incorporation pursuant to article 215 of the Belgian
Companies Code will be substantially in the form attached as Schedule 2.8.

Articles of Association

The Parties agree that, prior to Closing, Shurgard and another company of the
Shurgard Group shall incorporate the Company with a capital of EUR 19,000 in
accordance with the above provisions. The Company shall be incorporated through
a deed of incorporation containing the Articles of Association of the Company in
Dutch or in French substantially in the form of the English text attached as
Schedule 1.1.1.

Capital and Classes of Shares upon Incorporation

Upon incorporation, the Shares will be divided into Class A Shares, Class B
Shares and Class C Shares. Class A Shares shall represent 10% of the capital of
the Company, Class B Shares shall represent 80% of the capital of the Company
and Class C Shares shall represent 10% of the capital of the Company. Each Share
will be fully paid up at a price of EUR 100.

Shareholders' Decisions

Subject to Clause 5.5.3, except in the cases where the law or the Articles of
Association provide more stringent provisions, decisions by the shareholders'
meeting of the Company are taken by the majority of votes in each class of
voting shares taking part at the voting, irrespective of the number of voting
shares present at the meeting.

In the event that the law provides for a specific majority or quorum, such
specific majority or quorum shall be required in each class of voting shares,
without prejudice to the specific rights of the non-voting shares under
applicable law.

An abstention shall be considered as a negative vote.



Capital of the Company at Closing and Acquisition of Class B Shares by Luxco at
Closing





Increase of the Capital of the Company at Closing



At Closing, the share capital of the Company shall be increased as set out
hereafter (the "Capital Increase"). The Capital Increase shall be subscribed and
paid up by the Parties as follows:

Shurgard irrevocably undertakes to contribute the SPV Shares listed in Schedule
3.1 at the net book value of such companies, as defined according to US GAAP,
increased by any losses accrued in the Special Purpose Vehicles prior to the
contribution (and in the case of Shurgard Utrecht St-Franciscus, the contractual
discount granted by the previous owner to the Special Purpose Vehicle for late
transfer) to the capital of the Company. In consideration for this contribution,
Shurgard shall be issued fully paid Class A Shares and Class B Shares of EUR 100
each. After such contribution, the total Class A Shares and Class C Shares shall
represent 20% of the capital of the Company and the Class B Shares shall
represent 80% of the capital of the Company.

The Parties acknowledge and accept that Schedule 3.1 may be updated at any time
until Closing to include additional SPV Shares which will be contributed to the
Company at Closing depending on which of the Properties underlying the Special
Purpose Vehicles have met the Investment and Operating Criteria at that date.

In addition, as the case may be, cash may also need to be contributed to the
Company by the Parties at Closing pursuant to Clause 3.3.2(iii),

Acquisition of Class B Shares by Luxco at Closing

Luxco hereby irrevocably undertakes to purchase from Shurgard and Shurgard
hereby irrevocably undertakes to sell to Luxco, free of any liens, pledges or
encumbrances, at Closing all Class B Shares owned by Shurgard after the Capital
Increase for an amount of EUR 100 each. Such purchase shall be effected by
signing the share purchase agreement substantially in the form attached as
Schedule 3.2, recording and signing the transfer in the share register of the
Company and paying the purchase price.

Capital of the Company immediately after the Closing

Immediately after Closing, the capital of the Company shall amount to EUR 37.5
million. The capital will be divided into 74,981 Class A Shares, 300,000 Class B
Shares and 19 Class C Shares.

This capital will be contributed as follows:

An amount of EUR 19,000 which represent the capital of the Company at
incorporation and which will be fully paid up by the founding shareholders of
the Company.

The amount of the Capital Increase in kind made pursuant to Clause 3.1.

If after taking into account capital contributed pursuant to steps (i) and (ii)
above, the capital contributed to the Company is less than EUR 37.5 million, an
additional amount shall be contributed and paid up in cash to the Company in
order to increase the capital of the Company to EUR 37.5 million as mentioned
under 3.3.1. This amount shall be subscribed and paid up as follows: 20% by
Shurgard for which Class A Shares shall be issued and 80 % by Luxco for which
Class B Shares shall be issued.

Funding Obligations at Closing

The funding obligations of the Parties pursuant to Clause 3 will amount to EUR
30 million for Luxco (acquisition of Class B Shares and, as the case may be,
contribution in cash to the Company) and to EUR 7.5 million for Shurgard
(incorporation of the Company, contribution of Special Purpose Vehicles to the
Company and, as the case may be, contribution in cash to the Company).



Subsequent Capital Increases in the Company and Acquisitions of Additional Class
B Shares by Luxco





Capital Increases after Closing



After Closing, the capital of the Company will be increased from time to time
through contributions in kind by Shurgard of SPV Shares listed in Schedule
4.1.1(i) This Schedule also contains a list of the Properties currently under
development by these Special Purpose Vehicles. Schedule 4.1.1(i) will be updated
by Shurgard from time to time to include additional Special Purpose Vehicles
with underlying Properties identified for development. Shurgard will contribute
all shares in the Special Purpose Vehicle to the Company but only after the
Property underlying the Special Purpose Vehicle has met the Investment and
Operating Criteria set out in Schedule 4.1.1(ii).

The Properties consist of branded Shurgard self-service storage centres in
development or rent up in five markets, namely France, Germany, The Netherlands,
Scandinavia (consisting of Denmark and Sweden) and the United Kingdom, or in a
selection of these markets. Specific target geographic areas within these
markets have been pre-identified and approved as part of Shurgard expansion
plans (the "Expansion Plans"), which are listed under Schedule 4.1.2, and of
which Luxco has received a copy prior to the signing of this Agreement. The
Parties shall use their best efforts to ensure that the capital deployed in any
single market shall represent not more than one third of total capital deployed
by the Company, provided that in no circumstance shall France represent more
than 40% of the total capital deployed by the Company.

Some of the Properties owned by the Special Purpose Vehicles to be contributed
to the Company are under construction or might just be opening, but unless
Parties agree otherwise, no new properties will be contributed, directly or
indirectly, to the Company for development after 30 September 2004, subject to
Clauses 2.3.2 and 2.3.3.

Subject to Clause 2.3, all Properties, even if not mentioned in Schedule
4.1.1.(i) but forming part of the Shurgard development pipeline, that meet the
Investment and Operating Criteria set out in Schedule 4.1.1.(ii) shall, as soon
as reasonably practicable and without delay after the last of the criteria has
been satisfied, also be contributed by Shurgard to the Company, except for the
properties listed in Schedule 4.1.4 which will not be contributed to the
Company.

If a particular asset owned by a company of which shares are to be contributed
to the capital of the Company does not meet the Investment and Operating
Criteria, such contribution will be subject to the prior written approval of
Luxco, it being understood that an approval by e-mail shall constitute effective
written approval for this purpose. After contribution to the Company, such
companies and their underlying properties will be subject to the same provisions
of this Agreement as, respectively, the Special Purpose Vehicles and the
Properties.

The shares in the Special Purpose Vehicles and in the companies referred to in
Clauses 4.1.4 and 4.1.5 to be contributed by Shurgard to the Company will be
contributed at the net book value of such companies, in accordance with US GAAP,
increased by any losses accrued in these companies prior to the contribution.

In consideration for each of these capital increases, 20% Class A Shares of EUR
100 each and 80% Class B Shares of EUR 100 each will be issued to Shurgard.
These capital increases will be carried out over a period of 36 months from
Closing, but most of them will take place during the first 18 months in
accordance with the provisions of this Clause 4.

Luxco hereby irrevocably undertakes to vote in favour of the capital increases
made pursuant to this Clause 4 and to waive any pre-emptive rights ("droit de
préference" / "voorkeurrecht") it may have in this respect.

Acquisitions of Class B Shares by Luxco after Closing

Luxco hereby irrevocably undertakes to purchase from Shurgard and Shurgard
hereby irrevocably undertakes to sell to Luxco, free of any liens, pledges or
encumbrances, all Class B Shares issued to Shurgard pursuant to Clause 4.1, as
follows:

Not less than 15 Business Days prior to the extraordinary shareholders' meeting
approving the relevant capital increase, Shurgard shall send to Luxco a written
notice substantially in the form attached hereto as Schedule 4.2.1(i) (the
"Contribution Notice"). This notice shall contain a description of the Special
Purpose Vehicles (or subsidiaries of Shurgard pursuant to Clause 4.1.5) of which
shares will be contributed to the Company and the draft report from the manager
and the auditor of the Company as required by the legal provisions applicable to
capital contributions in kind.

Not more than one such capital increase shall take place during any calendar
month.

Within 5 Business Days after the capital increase, Shurgard shall provide Luxco
with a share purchase agreement substantially in the form attached as Schedule
3.2 signed in three originals by an authorised representative of Shurgard and
confirmation from the notary that the capital increase has effectively taken
place (the "Payment Notice"). The Payment Notice shall be substantially in the
form attached as Schedule 4.2.1(ii).

Within 5 Business Days of the Payment Notice, Luxco shall provide Shurgard with
two originals of the share purchase agreement (one for Shurgard and one to be
kept in the share register of the Company), signed by an authorised
representative of Luxco and pay the purchase price of the relevant Shares set
forth in the share purchase agreement to Shurgard by transfer into the account
number mentioned in the Payment Notice. The ownership of the Shares shall be
transferred to Luxco on the date of receipt by Shurgard of the purchase price.

The price of the Class B Shares to be paid by Luxco will be equal to 80% of the
total value of the capital increase in the Company.

The transfer shall be recorded and signed in the share register of the Company
by Shurgard and an attorney in fact appointed by Luxco in the share purchase
agreement on the date of receipt by Shurgard of the purchase price or as soon as
practicable thereafter.

After each such acquisition by Luxco of Class B Shares, the latter will hold 80%
of all Shares and Shurgard will hold 20% of all Shares.

If Luxco fails to comply with its obligation to pay the purchase price of the
Class B Shares as provided in Clause 4.2.1(iii), Shurgard shall send a formal
notice to Luxco (the "Formal Notice") on or after the date of expiration of the
payment due date requesting this payment within 5 Business Days from the receipt
of the Formal Notice (the "Extended Payment Due Date"). If Luxco still fails to
pay the purchase price of the Class B Shares on the Extended Payment Due Date,
all rights attached to Shares already held by Luxco shall be automatically
suspended.

Without prejudice to the other sanctions mentioned herein, if Luxco still fails
to comply with its obligation to pay the purchase price of the Class B Shares
within thirty (30) Business Days (the "Period") after the Extended Payment Due
Date, Shurgard shall have the right to purchase (the "Purchase Option") all or
part of the Shares already held by Luxco for a price equal to the amount paid by
Luxco for such Shares. To be valid, the Purchase Option must be exercised not
later than three months after the Extended Payment Due Date. Notwithstanding the
exercise of the Purchase Option, Luxco remains liable for the future payment of
any outstanding amount of its Equity Commitment as defined in Clause 4.2.3.
Luxco shall sell and transfer its Shares to Shurgard within 15 days after
Shurgard has notified to Luxco its intention to exercise the Purchase Option.
Shurgard shall pay the purchase price to Luxco at the closing of such sale.
Furthermore, Luxco shall be liable to the Company for interest on the late
payment accruing at a rate equal to 10 % from the Extended Payment Due Date
until such payment is made ("Default Interest").

Without prejudice to the sanctions mentioned in the previous paragraphs, if
Luxco fails to comply with its obligation to pay the purchase price of the Class
B Shares within the period provided in Clause 4.2.1(iii), Shurgard will be
discharged from its obligations under Clause 11.1.

The total commitment of Luxco for the acquisition of Class B Shares from
Shurgard pursuant to Clauses 3.2 and 4.2 and, as the case may be, for the
contribution in cash pursuant to Clause 4.3 (excluding any additional payments
to be made to Shurgard pursuant to this Agreement or the Management Agreements)
is EUR 80 million (the "Equity Commitment"). This Equity Commitment is divided
into two tranches, i.e., "Tranche 1" and "Tranche 2":

Tranche 1 amounts to EUR 50 million and will be made available to Shurgard or -
if Clause 4.3 applies - the Company in accordance with Clauses 3, 4.2 and 4.3
and until the capital of the Company reaches EUR 62.5 million.

Tranche 2 amounts to an additional EUR 30 million and will only be made
available to Shurgard or - if Clause 4.3 applies - to the Company if the Second
Credit Facility has been entered into by the Company and the lender. In such a
case, Tranche 2 will be made available to Shurgard or - if Clause 4.3 applies -
the Company in accordance with Clauses 4.2 and 4.3. In addition, upon execution
of the Second Credit Facility, the Parties shall cause the Company to pay to
Shurgard the Debt Raising Fee 2.

Without prejudice to the sanctions mentioned in the previous Clauses, if Luxco
fails to comply with its obligation to pay the purchase price of the Class B
Shares within the period of five Business Days provided in Clause 4.2.1(iii) or,
as the case may be, to contribute cash in the Company pursuant to Clause 4.3 or
to comply with its obligation under Clause 11.4, the following rules will apply:

Luxco shall pay to Shurgard damages ("dommages et intérêts" /
"schadevergoeding") in a lump sum amount of EUR 5,000,000.

Clause 4.2.4(i) shall not apply if the following two conditions are met:

the Escrow Agreement 2 has been executed by the Parties and the bank, and Luxco
has paid EUR 20,000,000 into the escrow account to be opened in accordance with
the Escrow Agreement 2 as provided in Clause 11.4 and as defined in Clause
11.4.1; and

Luxco has purchased the Class B Shares and made payment to Shurgard pursuant to
Clauses 3.2 and 4.2.1(iii) and, as the case may be, contributed cash in the
Company pursuant to Clause 3.3.2(iii) and 4.3, for a total amount of not less
than EUR 40 million.

On Closing Date, the Parties shall execute an escrow agreement substantially in
the form of the draft attached as Schedule 4.2.5 (the "Escrow Agreement 1") with
a bank of first standing to be selected by the Parties jointly, and Luxco or a
company nominated by Luxco shall pay EUR 5,000,000 into the escrow account to be
opened in accordance with the Escrow Agreement 1. As provided in this Escrow
Agreement 1, this amount of EUR 5 million will be made available to Shurgard to
secure the payment of the damages under Clause 4.2.4. The Escrow Agreement 1
shall automatically terminate when the two conditions of Clause 4.2.4(ii) are
met. The Escrow Agreement 1 shall also provide that the Escrow Funds (as defined
in the Escrow Agreement 1) shall be invested only in Shari'ah compliant
investments and that any income accruing on such sum shall be for the sole
benefit and be paid during the term of the Escrow Agreement 1 to Luxco or a
company nominated by it.

If additional capital is required for the development of the Company, the
Parties shall mutually agree as to the source of such capital, giving
consideration to the availability of third-party loans, loans from the Parties,
and additional capital contributions.

No interest shall accrue on any contribution to the capital of the Company. No
Party shall have the right to withdraw, or to be repaid, any capital contributed
by it, except as specifically provided in this Agreement.

Except as set forth in this Agreement or in the Credit Facilities, no Party has
any obligation to make any capital contributions or to extend any loans to the
Company.

Capital Contribution in Cash

Shurgard shall always have the right to request Luxco to pay (part of) its
Equity Commitment through a contribution in cash in the Company. In such a case,
20% of any such capital increase in cash will be subscribed and paid up by
Shurgard and the remaining 80% by Luxco. Class A Shares will be issued to
Shurgard and Class B Shares will be issued to Luxco in consideration thereof.

If Luxco fails to comply with any request to pay an Equity Commitment through a
contribution in cash to the Company pursuant to Clause 4.3.1, Shurgard shall
send a formal notice (the "Formal Notice") on or after the date of expiration of
the payment due date requesting this payment within five Business Days from the
receipt of the Formal Notice (the "Extended Payment Due Date"). If Luxco still
fails to pay the cash contribution on the Extended Payment Due Date then the
provisions of Clause 4.2.4(i) shall apply.

Credit Facilities

The Company shall use its best efforts to secure two separate development loans
from senior lender(s) for an amount which, in aggregate, shall not be lower than
62.5% nor higher than 70% of the Direct Development Costs (the "Credit
Facilities"). If a higher amount of debt is made available by senior lenders to
the Company, the Equity in the Company shall be decreased proportionally, pari
passu with the Shares provided that the Parties shall always use best efforts to
ensure that the leverage ratio for the Company, as defined by Debt:Equity, does
not exceed 70:30 at any time.

If so required in the Credit Facilities, in the case of a default of the Company
under any of the Credit Facilities, each Party shall subscribe for and fully pay
up in cash share capital of the Company in an amount of up to EUR 10 million per
Credit Facility entered into by the Company and subject to the terms and
conditions to be mutually agreed upon between the Parties and the lender, it
being understood that for any amount to be paid up pursuant to this Clause
4.4.2, 20% will be paid up by Shurgard and 80% will be paid up by Luxco. In the
case of such a capital increase, all Shares to be issued to Shurgard will be
Class A Shares and all Shares to be issued to Luxco will be Class B Shares.

The Company shall not enter into the Credit Facilities unless the terms thereof
are mutually agreeable to each of the Parties. Both Parties agree that the terms
set forward in the sample term sheet attached as Schedule 4.4.3 are generally
acceptable and shall use their best efforts to ensure that both Credit
Facilities are entered into on substantially similar terms. In the event that
the Parties are unable to agree on terms that are substantially similar and as a
result the Parties are unable to obtain the Second Credit Facility or the
Parties for any other reason are unable to obtain the Second Credit Facility
then Shurgard shall not be obliged to contribute any further properties and
Luxco shall not be obliged to contribute any further funding.



Due Diligence



The Parties will cooperate and take all reasonable actions to comply with any
due diligence process required by the senior lender and to obtain the closing of
the Credit Facilities.



Management of the Company





Operating Criteria



The Company shall operate in accordance with the following terms:

The properties owned by the subsidiaries of the Company will be developed, and
shall be managed, in accordance with all applicable regulations and shall be of
a construction quality and of materials that are consistent with the standards
of other centres Shurgard has in its portfolio;

The Company or its subsidiaries may acquire assets or develop projects not
listed in Schedule 4.1.1(i) provided that they meet the Investment and Operating
Criteria as set out in Schedule 4.1.1(ii). Any acquisition of assets or
development of projects which deviate substantially from the Investment and
Operating Criteria shall require the prior written approval of Luxco;

The Management Agreements shall provide that the Properties shall be operated in
accordance with and comply with the Governance and Information requirements
described below in Clause 5.10; and

The Company shall at all times be operated in line with Islamic Shari'ah
requirements as described under Clause 7.

Tax Status and Returns

The Company shall prepare or cause to be prepared all tax returns and
statements, if any, that must be filed on behalf of the Company with any taxing
authority. Each Party shall have the right to review any such returns and
statements at any time.

Notwithstanding the foregoing, Shurgard shall not have the authority to settle
any tax-related disputes in excess of EUR 250,000 with respect to the Company
without the prior written agreement of Luxco, such agreement not to be
unreasonably withheld.

Notwithstanding any other provisions of this Agreement or the Management
Agreements, Shurgard may take all necessary actions to preserve the continued
qualification of SSCI as a Real Estate Investment Trust (REIT) for United States
federal income purposes, provided (i) that prior to taking such action Shurgard
shall give Luxco reasonable details of any proposed action and consult with
Luxco as to the likely implications of taking such action on the joint venture,
and (ii).that such action shall not have a material adverse effect on the
Company or that Luxco is indemnified and held harmless for any such material
adverse effect.

Shurgard will be authorised to prepare and file all necessary US tax reporting
and elections for the Company as determined by Shurgard in its sole discretion.

Designated Representatives

Each Party shall designate at least two individuals as such Party's Designated
Representatives. Each Party shall authorize each of its Designated
Representatives, acting individually, to take all actions and approve all
matters that such Party is entitled or required to act upon in accordance with
this Agreement (subject to such Designated Representative's delegated authority
within its Party's governance structure), and the other Party shall be entitled
to rely upon all such actions taken and matters approved by a Designated
Representative. Luxco's initial Designated Representatives are Asim Zafar and
Muhannad M. Abulhasan, and Shurgard's initial Designated Representatives are
Bruno Roqueplo and Steven De Tollenaere. A Party may at any time replace one or
more of its Designated Representatives by giving written notice of the
replacement to the other Party.

The Manager of the Company

The Company shall engage Shurgard (or a related company designated by Shurgard)
to act as manager of the Company, the subsidiaries and the Properties, on the
terms set forth in the Development Agreement attached hereto as Schedule 5.4.1
and the Property and Asset Management Agreement attached hereto as Schedule
5.4.1 (herein collectively referred to as the "Management Agreements").

In this capacity, Shurgard (or a related company designated by Shurgard) shall
also manage the subsidiaries of the Company. The Management Agreements,
providing Shurgard (or a related company designated by Shurgard) the exclusive
long-term right to manage the Company, its subsidiaries and the underlying
properties, are a material inducement to Shurgard entering into this Agreement.
The Management Agreements shall survive, without modification, the sale or the,
direct or indirect, transfer by the Company of its subsidiaries or the
underlying properties, or the sale of the Shares of the Company or any change in
control of the Company, subject to the termination provisions of the Management
Agreements.

Shurgard shall be appointed at Closing as statutory manager ("statutaire
zaakvoerder" / "gérant statutaire") of the Company for the duration of the
Management Agreements.

The Company shall at all time have one manager ("zaakvoerder" / "gérant") only.
If Shurgard were to be replaced as manager of the Company, the new manager and
any subsequent manager shall be elected from a list of at least two candidates
to be proposed by Class A Shareholders which shall inform the Class B
Shareholders of the identity of their nominees at least one week prior to the
shareholders' meeting at which the manager is to be appointed.

Competence of the Manager

The manager shall have the full power and authority to manage the business of
the Company. It is vested with the power to perform all acts necessary or useful
for the realisation of the corporate purpose of the Company and has the power to
do all things which are not expressly reserved by law or by the Articles of
Association to the shareholders' meeting of the Company. The business of the
Company shall be conducted in accordance with this Agreement and the Management
Agreements and with the policies, decisions, guidelines and budgets made or
approved by the Parties through their respective Designated Representatives.

Decisions relating to the following items, shall require the prior approval of
the majority of votes within each Class of Class A and Class B Shares:

The approval of Credit Facilities, or a change to the Credit Facilities or a
refinancing;

Any change to the structure or legal entity form of the Company or any of its
subsidiaries; however, subject to Clause 5.2.3, Luxco herby undertakes to agree
to changes proposed by Shurgard if so required to preserve SSCI's continued
qualification as a REIT, provided such change does not have a material adverse
effect on the Company or Luxco will be indemnified and held harmless for such
material adverse effect on the Company;

The addition of new shareholders (except pursuant to Clause 13.8);

Any changes to the Management Agreements; however, Luxco hereby undertakes to
agree on any changes to the Management Agreements proposed by Shurgard if so
required to preserve SSCI's continued qualification as a REIT subject to Clause
5.2.3;

Any change to the pre-agreed Investment and Operating Criteria;

Approval of any investment in a company which owns a property that deviates
substantially from the pre-agreed Investment and Operating Criteria;

An extension of the scope of the Company, involving more properties and/or
capital than provided in this Agreement;

The sale of any interest in a subsidiary of the Company (except pursuant to
Clauses 12 and 13);

The approval of any extraordinary expenditure, in excess of EUR 150,000, as
specified in Clause 5.5.4;

The approval of the Preliminary Plan and Budget and of the Annual Plan and
Budget, which will be presented annually by Shurgard; and

Any matter related directly to the Shari'ah compliance of the Company as
provided in Clause 7.

The hedging policy of the Company.

The Parties shall procure that as at and from the Closing Date the Company
irrevocably and exclusively grants to Luxco the right to terminate either of the
Management Agreements in the case of fraud, gross negligence, wilful misconduct
or material breach on the part of Shurgard on the terms and as provided in the
Management Agreements. Notwithstanding Clause 2.11, such a termination shall
only require a majority of 80% of all voting Shares of the Company, no majority
being required in each class of voting shares. In addition, notwithstanding the
general powers of the manager to execute resolutions of the shareholders'
meeting and in view of the conflict of interest of Shurgard in this respect in
its capacity as manager of the Company, such resolution adopted by the
shareholders' meeting with the appropriate majority, shall be executed on behalf
and for the account of the Company by a third party, appointed for this purpose
by the Shareholders in accordance with article 260 of the Companies Code,
deciding with a majority of 80% of all voting Shares of the Company.

For the purposes of Clause 5.5.2(ix), an expenditure is deemed to be
extraordinary if it has not been provided for in the Preliminary Plan and Budget
or in the Annual Plan and Budget. In addition, the part of an expenditure in
excess of the amount provided for in the Preliminary Plan and Budget or in the
Annual Plan and Budget will also be considered as an extraordinary expenditure.
Examples of extraordinary expenditures are unplanned marketing activities,
additional operational expenses generated because of external factors (such as
traffic conditions in front of a store), insurance costs in excess of the amount
provided for in the Preliminary Plan and Budget or in the Annual Plan and
Budget.

Preliminary Plan and Budget and Annual Plan and Budget

The Preliminary Plan and Budget and the Annual Plan and Budget shall be prepared
pursuant to the applicable provisions of the Property and Asset Management
Agreement.

Implementation of Decisions

In its capacity as manager of the Company, Shurgard is hereby authorized and
directed to implement the decisions of the Parties taken in accordance with this
Agreement, including disbursing Company funds in accordance with such decisions,
and to take such other actions on behalf of the Company as it deems necessary
and advisable to implement such decisions, including executing in the name of
and behalf of the Company all agreements, consents, certificates and other
documents reasonably necessary or advisable to implement such decisions.

Company Expenses

Subject to the limitations of Clause 5.8.3, the Company shall pay and be
responsible for all reasonable costs and expenses incurred by or on behalf of
the Company or its subsidiaries. To the extent practicable, all Company expenses
shall be billed directly to and paid by the Company. If, however, acting within
the scope of such Party's authority as granted by this Agreement, a Party should
incur any of those expenses the Company shall promptly reimburse such person for
such expenses upon receipt of satisfactory evidence of such payment.

By way of illustration, and not in limitation upon the scope of Clause 5.8.1,
the Company shall pay the following costs and expenses:

All notarial, state and local filing or similar expenses incurred by the Parties
in connection with the formation of the Company or acquisitions made by the
Company or its subsidiaries, such as transfer taxes;

All costs and expenses incurred by or on behalf of Shurgard in accordance with
the Management Agreements that are allocable to and are to be borne by the
Company or its subsidiaries pursuant to the terms of the Management Agreements;
and

The actual out-of-pocket expenses incurred by a Party for goods, materials and
services used for or by the Company or its subsidiaries, provided any such
services performed by a Party must be approved in advance by the Company as part
of the Annual Plan and Budget, the project proforma or otherwise to be eligible
for reimbursement.

Except as expressly provided for herein or in the Management Agreements or as
hereafter approved by the Parties, no payment will be made to any Party for the
services of such Party or of any member, director, officer or employee of such
Party rendered in connection with the business or affairs of the Company or its
subsidiaries.

Directors' and officers' insurance

The Parties shall cause the Company to enter into appropriate directors
liability insurance covering the liability of the directors and officers of the
Company and its subsidiaries.



Financial Information and Accounting



The Company shall supply each Party with financial information at the same time
as it is provided to those entities that are party to the Management Agreements.

Auditor

Upon incorporation of the Company, the Parties shall appoint Deloitte & Touche
as statutory auditor of the Company.

Books and Records

The Parties shall keep or cause to be kept complete and accurate books and
records reflecting all financial activities of the Company. The books and
records shall be maintained at the principal place of business of the Company,
or at such other place as the Parties may mutually agree, and shall be available
for examination and duplication by each Party or its duly authorized
representative, at such Party's expense, at any and all reasonable times.

Accounting Basis and Fiscal Year

The books and records of the Company for financial accounting purposes shall be
maintained in accordance with the accrual method of accounting and in accordance
with US generally accepted accounting principles. Financial statements for the
Company or its subsidiaries shall only be drawn up under local GAAP if so
required by applicable mandatory legislations.

Liquidators

In the event of a liquidation of the Company, the Parties agree to vote at the
extraordinary shareholders' meeting of the Company appointing the liquidators of
the Company in such a way that a representative of each Shurgard and Luxco is
appointed as liquidator of the Company.



Distribution of Annual Cash Flow





Principles



Subject to the terms and conditions of the Credit Facilities and the applicable
legal and tax restrictions, Distributable Cash Flow of the Company shall be
distributed on a quarterly basis in the form of dividends or advance on
dividends as follows:

by preference to the Class C Shareholder for a total annual amount equal to 1%
of the capital of the Company represented by the Class C Shares; and

the balance, if any, to the Class A Shareholder, Class B Shareholder and Class C
Shareholders prorata to the number of Shares they hold in the Company.

As the purpose of the Company is to, directly or indirectly through its
subsidiaries, develop and own during the pre-stabilisation phase self-service
storage centres, Distributable Cash Flow is expected to be limited, occurring
only once a sufficient numbers of centres have reached break-even.

Investment of Distributable Cash Flow

Distributable Cash Flow which has not been distributed pursuant to Clause 6.1
should be used in such way as is mutually acceptable to the Parties. The Parties
will consider reimbursing outstanding debt, investment in Shari'ah compliant
investments or interest bearing accounts, and will jointly select the most
appropriate and economical use.



Shari'ah Compliance





Criteria



The Shari'ah compliance obligations of the Company will be limited to the
obligation for the Company to use best efforts to be Shari'ah compliant as
described in a limitative way in Clause 7.1.2.

Shurgard acknowledges that in order to be Shari'ah compliant, the Company should
not enter into a lease contract with a corporate entity which is engaged in the
distribution of liquor, pork products, gambling equipment or pornography as a
significant portion of its business if it intends to use the space being leased
to store such prohibited goods. Luxco acknowledges that in the normal course of
business, Shurgard is generally not aware of what tenants may be storing in the
self-service storage facilities owned or operated by the Company.

To the extent either Party finds that income from such tenants was received by
the Company and distributed to the Parties, the Parties will donate the net
income from such tenant to a charity to be jointly selected by the Parties.

Compliance Determination

The Parties agree that Luxco will determine the Company's compliance with
Shari'ah on an ongoing basis. Any costs associated with the monitoring for
Shari'ah compliance shall be paid by Luxco and subject to appropriate
confidentiality obligations and applicable legislation.



Representations and Warranties





Representations and Warranties by each Party



Each Party hereby represents and warrants to each other the following:

It has the legal power, right and authority to consummate the transactions
contemplated hereby. All actions required to be taken by it to consummate the
transactions contemplated hereby have been taken.

This Agreement and all other documents that have been executed and delivered by
such Party pursuant to this Agreement constitute valid and binding obligations
of such Party, enforceable against such Party in accordance with their
respective terms.

Shurgard's Representations and Warranties

Shurgard hereby represents and warrants to Luxco, the following:

Shurgard is a "société en commandite par actions" duly organized and validly
existing under the laws of Belgium and that the individuals who executed this
Agreement on behalf of Shurgard have full power and authority to enter into this
Agreement. For all purposes Luxco is entitled to rely on the approval by either
of Shurgard's Designated Representatives, acting individually, as to all matters
relating to or arising out of this Agreement and the transactions contemplated
hereby.

Shurgard has the requisite power and authority to enter into and perform this
Agreement.

None of the Special Purpose Vehicles has since the date of its incorporation:

carried on business or traded in any capacity whatsoever, other than entering
into contracts to purchase or develop any of the Properties listed in Schedule
4.1.1(i);

acquired or agreed to acquire any assets, other than in the course of entering
into the contracts referred to in Clause 8.2.3 (i) above.

The SPV Shares comprise, in each case, the whole of the issued share capital of
the Special Purpose Vehicles and are fully paid up and legally and beneficially
owned by Shurgard free from all or any encumbrances.

The SPV Shares have been validly issued, are fully paid or are properly credited
as fully paid and constitute the whole of the issued share capital of the
Special Purpose Vehicles.

Other than this Agreement, there is no agreement or commitment outstanding
(including any encumbrance) which calls for the issue or transfer of, or accords
to any person the right to call for the allotment or issue of (whether
exercisable now or in the future and whether contingent or not) any shares in
the capital of the Special Purpose Vehicles (including the SPV Shares).

Each of the Special Purpose Vehicles has complied in all material respects with
all applicable laws, including, without limitation, the provisions of the
national laws of each country in which it is incorporated as to filing of
returns, particulars, resolutions and other documents with the relevant public
authority and all legal requirements have been complied with in all material
respects in connection with the formation of each of the Special Purpose
Vehicles and with issues of shares and other securities.

No powers of attorney have been given by any of the Special Purpose Vehicles
which are presently outstanding except for powers of attorney given to Shurgard
employees or directors in the ordinary course of business.

None of the Special Purpose Vehicles has or ever has had any subsidiaries nor
has any of the Special Purpose Vehicles ever owned the whole or any part of the
issued share capital of any other company or entity or have or have had the
benefit of any option or agreement to acquire all or any part of the share or
loan capital of any company.

None of the Special Purpose Vehicles has ever given any financial assistance in
connection with the purchase of its own shares as would breach the law of their
country of incorporation.

The statutory books and registers of each of the Special Purpose Vehicles and
all current books of account are written up to date and all such documents and
other legally required records, deeds, agreements and documents relating to the
affairs of each of the Special Purpose Vehicles are in its possession or under
its control or under the control of Shurgard.

No order has been made, petition presented, resolution passed or meeting
convened for the winding up of any of the Special Purpose Vehicles or for an
administration order in respect of any of the Special Purpose Vehicles.

No receiver, receiver and manager, administrative receiver or liquidator has
been appointed in respect of the business or the whole or any part of the assets
or undertaking of either of the Special Purpose Vehicles and, to the best
knowledge of Shurgard, there are no circumstances likely to give rise to the
appointment of any such receiver, receiver and manager, administrative receiver
or liquidator.

The Special Purpose Vehicles are the legal and beneficial owners of the
Properties.

The Special Purpose Vehicles have no estate, right or interest of any real
property anywhere save for the Properties.

There is no mortgage, charge or lien (whether legal or equitable, fixed or
floating), or other right in the nature of security or encumbrance, option or
right of first refusal (except to the benefit of a government body) over any of
the Properties, nor any agreement or commitment to create any of the same,
except for what is contemplated in and provided for by the Credit Facilities or
disclosed by Shurgard to Luxco in the Real Estate Package or otherwise.

None of the Special Purpose Vehicles is under any legal liability or obligation
to pay and has not given or made any ex-gratia arrangement or promise to pay
pensions, gratuities, superannuation allowances or the like to any of its past
or present officers or employees or their dependants and there are not now any
retirement benefit, pension or death benefit or similar funds, schemes or
arrangements in relation to or binding on any of the Special Purpose Vehicles.

None of the Special Purpose Vehicles has any employees and none has had any
employees since its date of incorporation nor is there any outstanding liability
to any of the Special Purpose Vehicles by any person who is now or has been an
officer or employee of any of the Special Purpose Vehicles.

None of the Special Purpose Vehicles has by any act or default committed:

any material criminal or unlawful acts in connection with its concerns or
affairs;

any material breach of trust in relation to its concerns or affairs; or

any material breach of contract or statutory duty or any tortuous act which
could lead to a claim against such Special Purpose Vehicles for damages,
compensation, restitution or an injunction.

Except for the normal course of business in respect to the development of the
Properties, none of the Special Purpose Vehicles is or at any time has been
involved in any litigation, arbitration, tribunal, inquiry or other proceedings
or dispute resolution process, none of the foregoing is or are pending or to the
best knowledge of Shurgard threatened by or against any of the Special Purpose
Vehicles, and to the best knowledge of Shurgard, there are no circumstances
likely to lead to any of the foregoing or to any claim being made against any of
the Special Purpose Vehicles.

At the signing of the Agreement, Shurgard has reviewed its tax position in
respect to the Company and the tax position of the Company, and that under the
current rules, it is satisfied that the tax positions are acceptable to it.

The execution of this Agreement and the performance of the transactions
contemplated herein do not, by themselves, adversely affect SSCI's current
qualification as a Real Estate Investment Trust ("REIT") provided always and
without prejudice to Clause 5.2.3 that it is currently contemplated that future
fees otherwise payable to Shurgard pursuant to the terms hereby may be assigned
to affiliated entities of Shurgard to maintain ongoing qualification.

The Real Estate Package has been prepared in accordance with Shurgard's own
internal policies, standards and procedures and are to the best of Shurgard's
knowledge and belief true and accurate and that the Properties are as
represented in the said Real Estate Packages.

The Properties satisfy the Investment and Operating Criteria save in respect of
any matter, which the Company has previously accepted in writing, as not
complying with the Investment and Operating Criteria.

The Properties meet the requirements of the Credit Facilities including its
requirements as to the value of the Property.

All ground investigations reasonably necessary to ascertain contamination of the
Properties have been carried out

To the best of Shurgard's knowledge and belief no material expenditure will be
required to be carried out by the Company to secure compliance with current
Environmental Law over and above the limit in the Investment and Operating
Criteria

To the best of Shurgard's knowledge and belief the Company will not be exposed
to liability under current Environmental Laws arising out of contamination or
pollution of the Property.

Where any of the Properties are leasehold there is no material subsisting breach
or non-observance of any matter contained in any lease by either the landlord or
to the best of Shurgard's knowledge, the tenant.

There are no material outstanding actions disputes claims or demands between the
Special Purpose Vehicles and any third party affecting the Properties or other
proceedings or actions concerning the Properties for which the Company will be
liable and so far as Shurgard is aware to the best of its knowledge and belief
there are no circumstances currently existing which are likely to give rise to
any future material disputes.

All building permits permissions consents and licences necessary to commence and
carry out the development of the Properties in accordance with the Real Estate
Package and thereafter to use the Properties for their intended use have been
obtained and such permissions are neither temporary or personal or subject to
conditions save for conditions which will be complied with by Shurgard in the
course of its development and use of the Properties on behalf of the Company and
which are conditions reasonably contemplated by the Real Estate Packages or
which do not affect the Investment and Operating Criteria or otherwise are
matters which the Company has previously accepted in writing

Shurgard has instructed duly qualified lawyers to carry out legal due diligence
appropriate for the relevant jurisdictions and is satisfied to the best of its
knowledge and belief that there are no matters affecting the Properties which
would prevent or restrict or adversely affect in a material way the proposed
development and use of the Properties in accordance with the Real Estate Package

The corporate details set out in Schedule 3.1. and 4.1.1.(i) are correct in all
material aspects.

Disclosure by Shurgard

A list of the documents provided by Shurgard to Luxco before the signing of this
Agreement is attached as Schedule 8.3(a) (the "Disclosure Schedule"). The
contents and scope of any representation and warranty of Clause 8.2 shall be
limited by the information contained in the documents listed in the Disclosure
Schedule. As the case may be, this list shall be updated at Closing with any
additional documents provided by Shurgard to Luxco between the signing of this
Agreement and Closing. The Disclosure Schedule includes the information
contained in the Real Estate Package attached as Schedule 8.3(b) which has been
remitted by Shurgard to Luxco at the signing of this Agreement and which may be
updated by Shurgard until Closing. Luxco agrees that Shurgard shall not be
liable under any of the Shurgard representations and warranties in Clause 8 for
claims or possible claims relating to or arising out of any matter that has been
disclosed in this Agreement or the Disclosure Schedule.

All updates of the documents listed in the Disclosure Schedule and Real Estate
Package shall take the form of a document describing, per Property, the
alterations and/or additional information to the Disclosure Schedule and Real
Estate Package remitted at signing of this Agreement.

For the avoidance of doubt, this clause shall not be deemed to derogate from the
principles set out in Clause 4.1.5,

Luxco's Representations and Warranties

Luxco hereby represents and warrants to Shurgard that it is a limited company
duly organized and validly existing under the laws of Luxembourg and that the
individuals who executed this Agreement on behalf of Luxco have full power and
authority to enter into this Agreement.

For all purposes Shurgard is entitled to rely on the approval by either of
Luxco's Designated Representatives, acting individually, as to all matters
relating to or arising out of this Agreement and the transactions contemplated
hereby.

Luxco hereby represents and warrants to Shurgard that none of the investors in
CaymanCo (i) is a Competitor of Shurgard, (ii) is mentioned on any governmental
or regulatory restricted list or subject to economic sanctions or, if so
requested by the senior lender, reported by TRACFIN, or (iii) qualifies as an
investor which may not invest in US financial institutions pursuant to the
Patriot Act.

Luxco hereby represents and warrants to Shurgard that the transaction
contemplated in this Agreement will not give rise to any competition or anti
trust issues caused directly or indirectly by it.

Luxco hereby represents and warrants to Shurgard that at the signing of the
Agreement, it has reviewed its tax position in respect to the Company and the
tax position of the Company, and that under the current rules, it is satisfied
that the tax positions are acceptable to it.

Luxco hereby represents and warrants that it has reviewed the sample term sheet
attached as Schedule 4.4.3 and that its terms and conditions are acceptable to
it.

Luxco hereby represents and warrants that neither Luxco nor any of its
Affiliated Companies has entered, directly or indirectly, into any financing of
or investment in another self-service storage company active in Europe.

Updating Representations at Closing

The above representations and warranties are made on the date of this Agreement.
In addition, each Party warrants to each other that the above representations
made by such Party shall be true and accurate on the Closing Date. For the
avoidance of doubt, the representations and warranties in Clauses 8.2.3 to
8.2.32 inclusive only apply in respect of the Special Purpose Vehicles and
underlying Properties contributed to the Company at Closing under Clause
3.1.,and subject to the provisions of the Development Agreement.

Indemnification

All Parties hereby agree to indemnify and keep indemnified the other Party from
and against all demands, claims, liabilities, losses, costs and expenses
whatsoever (including reasonable legal expenses, together with value added and
similar taxes thereon (if applicable)), incurred by the other Party or any of
the Special Purpose Vehicles in connection with a breach of the representation
and warranties set out in Clause 8 and in the event of any dispute arising in
relation thereto, the provisions of Clause 17.10 shall apply. In order to
compute the damages, only the net cost for the Company or Special Purpose
Vehicles (on an after tax basis) shall be taken into account.

If the same event, matter or circumstances can give rise to a claim under
several provisions of Clause 8, the Parties shall only be indemnified once.

For the purposes of this Clause 8, any damage incurred by the Company or one of
its subsidiaries in connection with any breach of the representations and
warranties of this Clause 8 shall be deemed to be incurred by the Parties in
proportion to the percentage of Shares held by the respective Party in the
Company.

The breaching Party under Clause 8 shall have no obligation to indemnify the
other Party in respect of any claim for a breach of the representations and
warranties of Clause 8 unless a notification is given to the breaching Party by
the other Party within a period of three months after the other Party became
aware of such breach, provided that such notification is received by the
breaching Party (i) within a period of 24 months following the Closing Date or
(ii) prior to an exit by any Party pursuant to Clause 13, whichever comes
first.Notwithstanding the above, the representations and warranties of Clauses
8.2.14 and 8.2.26 to 8.2.28 will only expire in the event of an exit by any of
the Parties pursuant to Clause 13, without prejudice to the obligation of Luxco
to notify any such breach within a period of 3 months after becoming aware
thereof.

Neither Party shall have any obligation to indemnify the other Party in respect
of any claim under this Clause 8 arising from any single claim unless the amount
which would otherwise be recoverable under this Agreement in respect of all
claims in aggregate exceeds EUR 100,000. When the threshold of EUR 100,000 is
met, the relevant Party shall be entitled to recover the total amount of any
such claim subject to a maximum aggregate amount equal to EUR 80,000,000. For
the avoidance of doubt, the amount of EUR 80,00,000 is the maximum amount of the
aggregate liability of each Party under this Agreement and all other agreements
referred herein,

Neither Party shall have any obligation to indemnify the other Party in respect
of any claim under this Clause 8 if and to the extent that the damages in
respect of which the claim is made:

are covered by an insurance policy; or

are recovered from any other third party.

Accordingly, any amount for which a Party would otherwise have been liable under
this Clause 8 shall be reduced by the amount of any insurance proceeds,
indemnification or other recovery that the Company or the relevant Party
received from any insurance company or any other third party in respect of the
damage which is the subject matter of the claim.

A Party shall have no obligation to indemnify the other Party in respect of any
liability under this Clause 8 which is contingent ("obligation conditionnelle ou
éventuelle" / "voorwaardelijke of latente verbintenis") unless and until such
contingent liability becomes an actual liability and is due and payable.



Conditions Precedent





Conditions



The obligations of the Parties under this Agreement are subject to the
satisfaction, on or before 28 February 2003 or such other date as the Parties
may agree, of each of the following conditions precedent:

the closing of the First Credit Facility upon terms and conditions satisfactory
to both Parties, it being agreed that a First Credit Facility substantially on
the terms presented in the attached sample term sheet as Schedule 4.4.3 is
satisfactory to both Parties and that if the First Credit Facility has been
secured for less than EUR 86 million but for an amount of at least EUR 50
million, this condition precedent will be considered as fulfilled provided that
Tranche 1 of the Equity Commitment of Luxco will be reduced in the same
proportion;

the approval of the First Credit Facility by the board of directors of Shurgard
and Luxco;

the setting up of a structure to the full satisfaction of Shurgard, so that the
holding by the Company will not cause any consolidation obligation for Shurgard
or its Affiliated Companies and will not have any negative tax consequences for
the Company, its subsidiaries or Shurgard or its Affiliated Companies as a
result of the ownership of Luxco through off-shore entities; and

all representations and warranties made by the Parties under Clause 8 are true
and accurate on the Closing Date in all material respects.

Best Efforts Concerning the Satisfaction of the Conditions Precedent

Each of the Parties shall use its reasonable best efforts to ensure the due
satisfaction of the conditions precedent set out in Clause 9.1 as soon as
possible.

Non-Satisfaction

If any of the conditions precedent set out in Clause 9.1 is not satisfied on the
date specified in Clause 9.1, any Party shall have the right to terminate this
Agreement by giving fifteen days' advance notice to the other Parties within
eight days after the above-mentioned date. After this eight-day period, all
Parties shall be deemed to have waived their right to terminate this Agreement
under this Clause 9.3.



Closing





Date and Place



The Capital Increase and Closing shall take place at Linklaters De Bandt office
(13 rue Brederode, 1000 Brussels) on 1 February 2003 before a notary public of
the office Berquin / Ockerman / Deckers / Spruyt / van der Vorst, or 5 Business
Days following the satisfaction of all conditions precedent set out in
Clause 9.1, whichever is the later (the "Closing Date") or at such other place
or on such other date as may be agreed between the Parties.

Luxco's Closing Obligations

On the Closing Date, Luxco shall do all of the following ("Luxco's Closing
Obligations"):

cause Luxco to ratify this Agreement in its capacity as a company validly
existing under the laws of Luxembourg and having legal personality;



sign the share purchase agreement substantially in the form attached as Schedule
3.2 ;

pay the purchase price of the Class B Shares (as determined in Clause 3.2) to
Shurgard by wire transfer on the account number indicated by Shurgard to Luxco
not less than 5 Business Days before the Closing Date;

remit the bank certificate of a bank in Belgium, mutually agreed upon by the
Parties, certifying that the amount required for the paying up of 100% of the
Class B Shares to be subscribed by Luxco in accordance with Clause 3.3.2(iii)
has been paid in a blocked account, as required by Belgian law for a capital
increase in cash;

pay EUR 5,000,000 into the escrow account to be opened in accordance with the
Escrow Agreement 1 and cause the bank to execute the Escrow Agreement 1; and

deliver to Shurgard a legal opinion from Linklaters Loesch , substantially in
the form of the draft attached as Schedule10.2.6

Shurgard's Closing Obligations

On the Closing Date, Shurgard shall do all of the following (the "Shurgard's
Closing Obligations"):

cause the Company to be duly incorporated and validly existing as provided in
Clause 2.

deliver to the notary the report of the auditor and of the manager pursuant to
Article 313 of the Belgian Companies Code, on the valuation of the capital
contribution in kind;

take all necessary actions so that the shares in the Special Purpose Vehicles
contributed to the Company at Closing are effectively transferred to the
Company;

sign the share purchase agreement substantially in the form attached as Schedule
3.2;

remit the bank certificate of a bank in Belgium, mutually agreed upon by the
Parties, certifying that the amount required for the paying up of 100% of the
Class A Shares to be subscribed by Shurgard in accordance with Clause 3.3.2(iii)
has been paid in a blocked account, as required by Belgian law for a capital
increase in cash;

execute the Management Agreements; and

deliver to Luxco a legal opinion from Linklaters De Bandt, substantially in the
form of the draft attached as Schedule10.2.6.

Both Parties' Closing Obligations

On the Closing Date, both Parties shall do all of the following ("Both Parties'
Closing Obligations"):

execute the Escrow Agreement 1 between Shurgard and Luxco and a bank of first
standing to be selected by the Parties jointly, substantially in the form of the
draft attached as Schedule 4.2.4.

cause the Deed of Capital Increase substantially in the form attached as
Schedule 10.4.2 to be signed by their respective authorised representatives;

record and sign in the share register of the Company the transfer of the Class B
Shares to Luxco pursuant to the share purchase agreement signed by the Parties
at Closing; and

hold an extraordinary shareholders' meeting of the Company with the agenda set
out below, and adopt the resolutions approving each item on such agenda,
substantially in the form of the draft minutes attached as Schedule 10.4.4:

conflict of interest procedure with respect to the Management Agreements, the
Debt Raising Fee 1 and the Acquisition Fee;

approval of the Development Agreement;

approval of the Property and Asset Management Agreement;

appointment of an attorney-in-fact to approve and execute the Management
Agreements;

approval of the First Credit Facility and of the Debt Raising Fee 1; and

approval of the Acquisition Fee.

Management Agreements

cause the Company to execute the Management Agreements and to execute all
documents and take all actions required under these agreements.

Credit Facility

cause the Company to execute the First Credit Facility and to pay to Shurgard
the Debt Raising Fee 1 and take all actions required under the First Credit
Facility.

Acquisition Fee

cause the Company to pay to Shurgard the Acquisition Fee.

Breach of Closing Obligations

The effectiveness of each of each Party's closing obligations is conditional
upon the fulfilment of the other Party's closing obligations and vice versa.

If a Party fails to comply with any of its material closing obligations, then
all closing obligations that have already been fulfilled shall be deemed null
and void and the non-breaching Party shall have the right (in addition to and
without prejudice to all other rights and remedies available):

to terminate this Agreement by giving fifteen days' advance notice to the other
Party within eight days after the Closing Date, provided that, after this
eight-day period, the non-breaching Party shall be deemed to have waived its
right to terminate this Agreement under this Clause 10.5.2;

to effect the Closing so far as practicable having regard to the defaults which
have occurred; or

to fix a new date for the Closing (not being more than fifteen days after the
agreed Closing Date) but provided that such deferral may only occur once.

If this Agreement is terminated by either Party pursuant to Clause 10.5.2 and
except if the default was caused by a change in legislation between the signing
of the Agreement and the Closing which would have a material adverse effect on
the economics of the transaction, the defaulting Party shall pay to the other
Party damages ("dommages et intérêts" / "schadevergoeding") in a lump sum amount
of EUR 3,500,000. For the avoidance of doubt, it is specifically provided that
the non-obtaining of the First Credit Facility by the Company will not be
considered as a default under this Clause 10.5.3, provided that each Party has
used its best efforts in this respect.

In order to secure a possible payment under Clause 10.5.3:

Luxco undertakes to, at the latest 5 Business Days after the signing of this
Agreement, (i) execute or cause a company nominated by it to execute and cause a
bank of first standing to be selected by the Parties jointly, to execute an
escrow agreement substantially in the form of the draft attached as Schedule
10.5.4 (as the case may be, amended as required by French law) (the "Luxco Break
Up Fee Escrow Agreement"), and (ii) pay or cause a company nominated by it to
pay EUR 3,500,000 into the escrow account to be opened in accordance with the
Luxco Break Up Fee Escrow Agreement. The Luxco Break Up Fee Escrow Agreement
shall provide that the funds will be invested only in Shari'ah compliant
investments. This agreement shall be executed by Shurgard immediately after its
execution by Luxco or the company nominated by it and the bank.

Shurgard undertakes to, at the latest 5 Business Days after the signing of this
Agreement, (i) execute or cause a company nominated by it to executeand cause a
bank of first standing to be selected by the Parties jointly, to execute an
escrow agreement substantially in the form of the draft attached as Schedule
10.5.4 (as the case may be, amended as required by French law) (the "Shurgard
Break Up Fee Escrow Agreement"), and (ii) pay or cause a company nominated by it
to pay EUR 3,500,000 into the escrow account to be opened in accordance with the
Shurgard Break Up Fee Escrow Agreement. The Shurgard Break Up Fee Escrow
Agreement shall be executed by Luxco immediately after its execution by Shurgard
or the company nominated by it and the bank.



Other Undertakings of the Parties after Closing





Non compete



Except as expressly provided in this Agreement, each Party and its Affiliated
Companies shall be free to engage in any and all business activities whatsoever,
including activities that compete with the Company's business, except that:

For a period of 18 months after Closing, Shurgard shall not enter into any
Islamically structured transaction or any transaction involving a Middle Eastern
investor, except for transactions with First Islamic Group.

Shurgard shall contribute, in accordance with the terms of this Agreement, all
Properties to the Company (through contributions of shares in the relevant
Special Purpose Vehicles), and shall not enter into competing joint ventures
that would slow down the development of the Company. Shurgard shall promptly
inform Luxco of any plans to develop real estate beyond the scope of the
Company, and Luxco acknowledges that Shurgard may enter into other arrangements
to fund such developments.

Neither Luxco nor any of its Affiliated Companies may enter, directly or
indirectly, into any financing of or investment in another self-service storage
company active in Europe for as long as Luxco is a shareholder of the Company
and for a period of 12 months thereafter. Luxco procures and guarantees that
neither First Islamic, nor any of its Affiliated Companies will enter, directly
or indirectly, into any financing of or investment in another self-service
storage company active in Europe for as long as Luxco is a shareholder of the
Company and for a period of 12 months thereafter. However, this Clause 11.1.3
shall not apply to (i) an investment in another self-service storage company
active in Europe if such company only became active in Europe after such
investment has been made, provided that this investment will not specifically
fund the activities in Europe, or (ii) an investment in the activities of a
Competitor (such as GE) which are wholly unrelated to the self-service storage
activities of such Competitor, form a separate legal entity and appropriate
assurances are given to Shurgard that the funds provided by such investment will
not benefit the self storage activities of such Competitor in any way.

If Shurgard becomes aware of any infringement of the provisions of this Clause
11.1 by Luxco or any of its Affiliated Companies, Shurgard shall give a notice
to Luxco enjoining it to cease - or to procure to cease - any such infringement
and to return to full compliance with the provisions of this Clause 11.1 within
fifteen days of such notice. In case of failure by Luxco or any of its
Affiliated Companies to comply with this injunction, Luxco shall be liable to
Shurgard to pay damages ("dommages et intérêts" / "schadevergoeding") to be
determined by the arbitral tribunal appointed pursuant to Clause 17.10, taking
into account the direct and indirect damages suffered by Shurgard as a result
from such violation and the fact that Shurgard attributes great importance to
the restrictions set out in this Clause 11.1. The above provisions of this
Clause 11.1.4 shall apply similarly if Luxco becomes aware of any infringement
of the provisions of this Clause 11.1 by Shurgard.

Luxco and Shurgard acknowledge that the provisions of this Clause 11.1 are
reasonable and necessary to protect their legitimate interests. However, if any
of the provisions of this Clause 11.1 shall ever be held to exceed the
limitations in duration, geographical area or scope or other limitations imposed
by applicable law, they shall not be nullified but the Parties shall be deemed
to have agreed to such provisions as conform with the maximum permitted by
applicable law, and any provision of this Clause11.1 exceeding such limitations
shall be automatically amended accordingly.

Confidentiality and Announcements

The contents of this Agreement are confidential, and subject to Clauses 11.2.3
and 11.2.4, each Party is prohibited from disclosing all or any part of this
Agreement at any time (including after the Closing Date), except as set out
hereafter. Each Party shall cause its Affiliated Companies to adhere also to the
provisions of Clause 11.2.

Subject to Clauses 11.2.3 and 11.2.4:

each Party shall treat as strictly confidential and not disclose or use any
information obtained in connection with the negotiations relating to this
Agreement;

Luxco shall treat as strictly confidential and not disclose or use any
information relating to the Company, its Affiliated Companies and their
operations following the Closing Date;

Luxco shall treat as strictly confidential and not disclose or use any
information relating to the business and financial affairs (including future
plans and targets) of Shurgard and Shurgard's Affiliated Companies, including
any information obtained in connection with, or pursuant to, the Management
Agreements; and

Shurgard shall treat as strictly confidential and not disclose or use any
information relating to the business and financial affairs (including future
plans and targets) of Luxco and its Affiliated Companies.

Clauses 11.2.1 and 11.2.2 shall not prohibit disclosure or use of any
information if and to the extent that:

the disclosure or use is necessary in order to allow any Party or any of its
Affiliated Companies to comply with any legal requirements to make any
announcement or to provide information to any public authority or stock
exchange;

the disclosure or use is required for the purposes of any judicial or
arbitration proceedings arising out of or in connection with this Agreement;

the disclosure is made to professional advisers of any Party or its Affiliated
Companies, who are subject to adequate professional confidentiality rules;

the information is or becomes publicly available (other than as a result of any
breach of this Agreement);

the information becomes available to the Party bound by this Clause 11.2 from a
source which is not bound by any obligation of confidentiality in relation to
such information (as can be demonstrated by such Party's written records and
other reasonable evidence); or

the other Party has given prior written approval to the disclosure or use.

Clauses 11.2.1 and 11.2.2 shall not prohibit:

SSCI from disclosing any information to the public financial markets (including
financial analysts) in accordance with the ordinary current practice of SSCI;

Luxco from providing information to potential investors in CaymanCo in order to
carry out its syndication pursuant to Clause 12.3, subject to the obtaining of
satisfactory confidentiality commitments from such investors.

The Parties shall take all necessary actions to ensure that no accidental or
unauthorised disclosure of the contents of this Agreement occurs.

Luxco guarantees and procures that it, as well as its relevant Affiliated
Companies, will take all required actions so that any investor in CaymanCo will
be bound by the above obligations of this Clause 11.2 as of the dates it invests
in CaymanCo and until such time as it ceases to be an investor in CaymanCo.
Shurgard is the sole beneficiary of this obligation of the investors.

Investors Information

Luxco warrants and shall certify to Shurgard and will provide sufficient
information to enable Shurgard during the term of this Agreement to confirm that
at all times none of the investors in CaymanCo (i) is a Competitor of Shurgard,
(ii) is mentioned on any governmental or regulatory restricted list or subject
to economic sanctions or, if so requested by the senior lender, reported by
TRACFIN, or (iii) qualifies as an investor which may not invest in US financial
institutions pursuant to the Patriot Act.

Escrow Agreement 2

Luxco hereby undertakes to, at the latest on 30 June 2003, (i) execute and cause
a bank of first standing to be selected by the Parties jointly, to execute an
escrow agreement substantially in the form of the draft attached as
Schedule 11.4.1 (the "Escrow Agreement 2"), and (ii) pay EUR 20,000,000 into the
escrow account to be opened in accordance with the Escrow Agreement 2. The
Escrow Agreement 2 shall be executed by Shurgard immediately after its execution
by Luxco and the bank.

As provided in this Escrow Agreement 2, this amount of EUR 20,000,000 will be
made available to Shurgard or, as the case may be, to the Company (i) in case of
a default of Luxco under its payment obligations with respect to Tranche 1
pursuant to Clauses 4.2.1 and 4.3 or (ii) for the payment by Luxco under Tranche
2 of any amount due under Clauses 4.2.1 and 4.3 respectively.

Without prejudice to any other sanctions provided in Clause 4.2.5, if Luxco
fails to comply with its obligations under Clause 11.4.1, Shurgard shall have
the right to purchase all or part of the Shares already held by Luxco for a
price equal to the amount paid by Luxco for such Shares. To be valid, this
purchase option must be exercised not later than 31 December 2003. Luxco shall
sell and transfer its Shares to Shurgard within 15 days after Shurgard has
notified to Luxco its intention to exercise this purchase option. Shurgard shall
pay the purchase price to Luxco at the closing of such sale.

Without prejudice to the sanctions mentioned in this Agreement, If Luxco fails
to comply with its obligation under Clause 11.4.1, Shurgard will be discharged
from its obligations of Clause 11.1.

Sanctions

Unless otherwise expressly provided in this Agreement, in the case of an
infringement by Luxco or any of its Affiliated Companies of any provisions of
Clause 11.2 Luxco shall be liable to Shurgard for damages ("dommages et
intérêts" / "schadevergoeding") in a lump sum amount of EUR 500,000. The above
sanctions will apply similarly in case of an infringement by Shurgard or any of
its Affiliated Companies of any provisions of Clause 11.2.

If Shurgard becomes aware of any infringement of the provisions of Clause 11.3
by Luxco or any of its Affiliated Companies, Shurgard shall give a notice to
Luxco enjoining it to cease - or to procure to cease - any such infringement and
to return to full compliance with the provisions of this Clause 11.3 within
fifteen days of such notice. In case of failure by Luxco or any of its
Affiliated Companies to comply with this injunction, Luxco shall pay to Shurgard
damages ("dommages et intérêts" / "schadevergoeding") to be determined by the
arbitral tribunal appointed pursuant to Clause 17.10, taking into account the
direct and indirect damages suffered by Shurgard as a result from such violation
and the fact that Shurgard attributes great importance to the restrictions set
out in this Clause 11.3.

 



Sale, Assignment or Transfer of Company Interests





Prohibited Transfers



Except as specifically permitted in this Clause 12 or in Clause 13 or otherwise
agreed between the Parties, no Party may sell, assign, contribute, transfer,
pledge, encumber, or grant a lien or security interest in, or make a gift of
(any such transaction, including any merger with or any split-up into, another
legal entity, being generically referred to as a "transfer" in this Agreement)
all or any part of its Shares in the Company.

Any such transfer prohibited by Clause 12 or 13 shall be ineffective, null and
void.

Unrestricted Transfers

Notwithstanding the foregoing, the Shares may be freely transferred (i) among
the Shareholders of the same class of Shareholders or (ii) by a Shareholder to
an Affiliated Company of such Shareholder, on the condition that the Affiliated
Company undertakes to retransfer the Shares to such Shareholder when the
Affiliated Company ceases to be an Affiliated Company of this Shareholder.

Indirect Transfers in Luxco

Indirect interests in Luxco may be syndicated by First Islamic through CaymanCo
to offshore investors pursuant to a private placement memorandum prepared by
First Islamic and such investors may trade their interests through First
Islamic, provided, however, that such syndication may not engage in any directed
selling efforts (within the meaning of Rule 902 under Regulation S of the United
States Securities Act of 1993) with respect to direct or indirect interests in
the Company and will comply with the offering restrictions requirement of
Regulation S. Specifically, no direct or indirect interests in the Company may
be offered, sold or otherwise transferred to any U.S. Person, as that term is
defined in Regulation S, target or involve in any way investors in the US or in
Europe.

Such trading of indirect shareholding interests shall not impact Luxco's
commitment or ability to close/fund its investment in the Company, the
operations of the Company, nor the relationship between Shurgard and Luxco.
Luxco may syndicate the indirect interests in the Company in two tranches; the
underwriting commitment for the Company is for the total 80% Equity of the
Company and is not subject to syndication.

Luxco guarantees and procures that Luxco will, directly or indirectly,
effectively remain at all times under the full control of First Islamic
personnel or personnel of its Affiliated Companies and that the investors in
CaymanCo will have no right whatsoever and not even a consultation right on the
decisions or actions to be taken by Luxco.

For the avoidance of doubt, Shurgard or any of its Affiliated Companies shall
not be considered in any way to be co-sponsoring the syndication mentioned under
Clause 12.3.2 or at any time be requested by Luxco to co-sponsor or assist with
such syndication.

Luxco guarantees and procures that the above syndication referred to in Clause
12.3.2 will not cause Shurgard or any of its Affiliated Companies to be subject
to the provisions of any securities laws whatsoever.

Luxco guarantees and procures that Shurgard, SSCI and their shareholders,
partners, managers, directors, officers, employees and Affiliated Companies will
be held harmless from any claim, damages, expenses or other cost arising from
the syndication including, without limitation, any such claims, damages,
expenses or costs associated with matters arising from non-compliance with
securities laws relating to the syndication and offering.

Luxco guarantees and procures that shares or any other interest in CaymanCo will
not be held at any time by (i) a Competitor of Shurgard, (ii) a person mentioned
on any governmental or regulatory restricted list or subject to economic
sanctions or, if so requested by the senior lender, reported by TRACFIN, or
(iii) or a person who qualifies as an investor which may not invest in US
financial institutions pursuant to the Patriot Act.

Luxco undertakes to indemnify and hold harmless the Company, SSCI, Shurgard or
their Affiliated Companies for any damage resulting from the above syndication
or the non-compliance by Luxco or any of its Affiliated Companies with the
provisions of this Clause 12.



Exit Strategy





Timing



Both parties agree that they intend to contemplate an exit when the Properties
have reached maturity and therefore undertake not to transfer their Shares
before the fifth anniversary of the Closing, provided that the exit procedure
may be commenced at any time if both Parties agree to do so. The exit procedure
may also be commenced at any time after the fifth anniversary of the Closing, by
(i) Shurgard by notifying to Luxco its intention to purchase the Shares held by
Luxco or the assets of the Company (i.e., the shares of the subsidiaries of the
Company or the underlying properties in the subsidiaries) (the "Assets") (the
"Shurgard Exit Notice") or (ii) Luxco by notifying to Shurgard its intention to
sell the Assets or its Shares to Shurgard or to a third party (the "Luxco Exit
Notice").

The exit procedure may also be commenced by Luxco within six months following
the termination of either of the Management Agreements for fraud, gross
negligence, wilful misconduct or material breach on the part of Shurgard on the
terms and as provided in the Management Agreements.

The exit procedure may also be commenced by the non-defaulting Party in the case
of a violation by the other Party of Clause 11.1. In such a case, the exit
procedure must be exercised within 6 months of the notice mentioned under Clause
11.1.4.

The exit procedure may also be commenced if SSCI is no longer involved in
Shurgard in a similar way as at the time of the Closing or is no longer,
directly or indirectly, the largest shareholder of Shurgard or is no longer
responsible for its management. This Clause shall not apply if Shurgard is
listed on a recognised stock exchange, provided that SSCI, directly or
indirectly, continues to hold at least 5% of the economic interest in Shurgard
and that Shurgard operates under the name "Shurgard" or any other name under
which its US parent trades.

Principles

In the event that the exit procedure is commenced by either Shurgard or Luxco,
Shurgard, prior to any other party shall have the right, at Shurgard's sole
discretion, to purchase the Assets or the Shares held by Luxco (the "First Right
of Offer") in accordance with this Clause 13. This First Right of Offer applies
if Shurgard wishes to purchase the Assets or the Shares, for its own account, or
together with or for the account of another investor, having a different
investment profile than First Islamic, such as a pension fund, a multi investor
vehicle also owning other Shurgard assets or a listed investment vehicle.

Subject to Clause 13.4, Luxco shall have the right to enter into exclusive
negotiations with Shurgard, to propose to set up a new joint venture (or
restructure the Company) to form a stabilised joint venture with Shurgard to own
the centres developed by the Company or its subsidiaries (the "Second Right of
Offer").

The exit procedure may only be commenced for the purchase or sale of all the
Assets or all the Shares held by Luxco; it cannot be triggered for a portion of
such Assets or Shares only, unless the Parties agree so.

The Parties will co-operate to structure the exit in a manner that minimises
overall applicable taxes and other costs.

In the event the exit procedure is commenced, the procedure set out in this
Clause 13 will apply.

First Right of Offer to Shurgard

Exit triggered by Shurgard

If the exit procedure is commenced by Shurgard, the following procedure will
apply:

The Shurgard Exit Notice shall contain the following information:

whether Shurgard wishes to purchase the Assets or the Shares, for its own
account, or together with or for the account of another investor, having a
different investment profile than First Islamic, such as a pension fund, a multi
investor vehicle owning also other Shurgard assets or a listed investment
vehicle;

Shurgard's calculation of the Fair Market Value of the Assets or the Shares with
the details of such calculation in accordance with the rules set out in
Clause 13.6 (the "Offer Price"); and

the other conditions under which the Assets or the Shares would be transferred.

During a period of 90 days following the date of the Shurgard Exit Notice (the
"Negotiation Period"), the Parties shall in good faith negotiate on the basis of
the Shurgard Exit Notice the terms and conditions of a purchase and sale of the
Assets or Shares held by Luxco. During such period, Shurgard shall provide Luxco
with all information in its possession reasonably requested by Luxco allowing
the latter to assess the Offer Price. During the Negotiation Period, Luxco may
require the Company to provide it with an update of the valuation reports made
on a regular basis for the benefit of the senior lenders of the Company.

If the Parties are not able to reach an agreement on the terms and conditions of
a sale and purchase of the Shares or Assets within the Negotiation Period, the
Parties shall appoint two independent experts as set out hereinafter.

Shurgard shall within 5 days after the expiry of the Negotiation Period provide
Luxco with a list of names of 4 independent reputable appraisers with experience
in the valuation of the asset class to which the Assets belong.

Within 21 days after receipt by Luxco of the above list, Luxco shall select 2
out of the 4 experts as independent expert (the "Independent Experts"). During
such 21 days period Luxco shall be allowed to interview the experts named on the
list with a view to selecting two of them. The Independent Experts may either
use their own pan-European network, or co-ordinate competent and reputable local
experts in the different markets.

The Parties shall bear the Independent Expert's fees pro rata to their equity
holding in the Company.

The Independent Experts shall determine the Fair Market Value of the Assets or
Shares held by Luxco, as the case may be, in accordance with the rules set out
herein.

Each Independent Expert shall, independently of each other, determine the Fair
Market Value of the Shares or Assets. Within 60 days after their appointment,
they will each send their draft appraisal report to both Luxco and Shurgard.
Within 15 days after receipt of the last received appraisal report, the Parties
will provide each of the Independent Experts with their comments and arguments
on the respective reports of the Independent Experts. Each Independent Expert
will only receive the comments on its report (and not on the report of the other
Independent Expert), but Parties shall always copy each other on all
correspondence with the Independent Experts. Together with their comments the
Parties can request a meeting with each of the Independent Experts; after having
received the comments of the Parties, the Independent Experts can also request a
meeting with the Parties. Such meetings will always be held in the presence of
representatives of each Party upon at least 7 days prior written notice provided
that always only one Independent Expert at the time can attend such meetings.
The Independent Experts shall send their final appraisal report to both Parties
at the latest within 45 days after receipt by the Parties of the last received
draft appraisal report.

On the basis of the 2 final appraisal reports the arbitrated price shall be
computed which shall be equal to the average of the Fair Market Values as
determined by each Independent Expert (the "Arbitrated Price").

If the Arbitrated Price does not value the Assets or the Shares at least on a 9%
or lower capitalisation rate on existing (i.e. the quarter immediately preceding
the quarter in which the two Independent Experts have been selected by Luxco)
annualised NOI on a consolidated basis, Luxco will, at its sole choice, have the
right to either delay the exit one or more times for a period up to a maximum of
three years after the fifth anniversary of the Closing in accordance with Clause
13.3.1(xiii), or offer the Assets or the Shares in the open market. In the
latter case, Shurgard will have a right of first refusal on the Assets or the
Shares pursuant to Clause 13.3.1(xiv).

If the Arbitrated Price values the Assets or the Shares at least on a 9%
capitalisation rate on existing (i.e. the quarter immediately preceding the
quarter in which the two Independent Experts have been selected by Luxco)
annualised NOI on a consolidated basis or if Luxco has not notified its
intention to delay the exit or to offer the Assets or the Shares in the market
pursuant to Clause 13.3.1(x) within ten days of the determination of the Fair
Market Value by the Independent Experts, the following rules will apply:

If the Arbitrated Price is higher than the Offer Price

- Shurgard shall have the right to match the Arbitrated Price and purchase the
Shares or Assets at such Arbitrated Price; or

- Shurgard shall have the right to try to negotiate with Luxco during a period
of at least 14 days a price lower than the Arbitrated Price acceptable to both
Parties; or

- if Shurgard does not want to match the Arbitrated Price and Parties do not
agree on an alternative price, Luxco shall have the right to offer the Assets or
its Shares in the open market at a price at least equal to the Arbitrated Price
subject to a right of first refusal for Shurgard as set out in clause
13.3.1(xiv); if the Shares or Assets can not be sold by Luxco at a price at
least equal to 97% of the Arbitrated Price within a period of 4 months after the
last received final report of the Independent Expert, the portfolio shall be
removed from the market and the entire procedure as set out in this Clause needs
to be recommenced in the event of a sale of the Assets or Shares.

(b) If the Arbitrated Price is lower than the Offer Price

- Shurgard shall have the right to purchase the Shares or Assets at the Offer
Price; or

- Shurgard can withdraw its offer to purchase the Shares or Assets; or

- Shurgard shall have the right to try to negotiate with Luxco during a period
of at least 14 days a price lower than the Offer Price acceptable to both
Parties; or

- if Shurgard does not want to pay the Offer Price and Parties do not agree on
an alternative price, Luxco shall have the right to offer the Assets or its
Shares in the open market at a price at least equal to the Offer Price subject
to a right of first refusal for Shurgard as set out in clause 13.3.1(xiv); if
the Shares or Assets can not be sold by Luxco at a price at least equal to 97%
of the Offer Price within a period of 4 months after the last received final
report of the Independent Expert, the portfolio shall be removed from the market
and the entire procedure as set out in this Clause needs to be recommenced in
the event of a sale of the Assets or Shares.

In the event of a sale and purchase of the Shares or Assets being agreed between
the Parties, depending if a sale of Assets or Shares is contemplated

the Shares shall be transferred to Shurgard upon payment by Shurgard to Luxco of
the price of the Shares, determined as set out herein, minus the amount of the
Special Profit Participation 1 and Special Profit Participation 2 as determined
pursuant to Clause 15.1.; or

the Assets shall be transferred to Shurgard upon payment by Shurgard to the
Company of the price of the Assets, determined as set out herein, and Clause
13.5 will apply.

If Luxco decides to delay the exit pursuant to Clause 13.3.1(x), it shall so
notify Shurgard within ten days of the determination of the Fair Market Value by
the Independent Experts. Such notification shall indicate the period for which
the exit shall be delayed with a maximum of three years following the fifth
anniversary of the Closing. During such period both Parties shall have the
ongoing right at any time to trigger an exit subject to the procedure set out in
Clause 13.3.1 (if triggered by Shurgard) or Clause 13.3.2 (if triggered by
Luxco).

If Luxco decides to market the Assets or the Shares pursuant to Clause 13.3.1(x)
or (xi), it shall so notify Shurgard within ten days of the determination of the
Fair Market Value by the Independent Experts. In such a case, the following
procedure will apply:

Luxco must within 30 days of the notice referred to in Clause 13.3.1 (xiv)
above, notify (the "Sale Notice") Shurgard indicating (i) the surname, given
names, occupation, or in the case of a corporate entity the corporate name and
registered office, of the candidate-purchaser (the "Candidate-Purchaser"), (ii)
whether Luxco wishes to transfer the Assets or the Shares, (iii) the price the
Candidate-Purchaser is willing to pay (the "Purchase Price") as well as (iv) the
other conditions under which the Assets or the Shares would be transferred.

Shurgard shall have a right of first refusal to purchase the Assets or the
Shares.

This right of first refusal must be exercised for all of the Assets or Shares
and cannot be exercised for a portion thereof.

In case Shurgard wishes to purchase the Assets or the Shares it shall, within 30
days of the date of the Sale Notice, so notify Luxco and the following relevant
rules will apply, depending if a sale of Assets or Shares is contemplated:

the Shares shall be transferred to Shurgard upon payment by Shurgard to Luxco of
the Purchase Price minus the amounts of the Special Profit Participation 1 and
the Special Profit Participation 2 as determined pursuant to Clause 15.1.; or

the Assets shall be transferred to Shurgard upon payment by Shurgard to the
Company of the Purchase Price of the Assets and Clause 13.5 will apply.

if the Assets or the Shares are not sold within a period of four months as of
the appointment of a broker, the portfolio shall be removed from the market.

Exit Triggered by Luxco

If the exit procedure is commenced by Luxco, the following procedure will apply:

The Luxco Exit Notice must contain the following information:

whether Luxco wishes to sell the Shares or the Assets;

Luxco's estimate of the Fair Market Value of the Assets or the Shares; and

the other conditions under which the Assets or the Shares would be transferred.

During a period of 90 days following the date of the Luxco Exit Notice (the
"Negotiation Period"), Parties shall in good faith negotiate on the basis of the
Luxco Exit Notice the terms and conditions of a purchase and sale of the Assets
or Shares held by Luxco. During such period, Shurgard shall provide Luxco with
all information in its possession reasonably requested by Luxco allowing the
latter to determine the Fair Market Value of the Assets or Shares held by Luxco.
During the Negotiation Period Luxco may require the Company to provide it with
an update of the valuation reports made on a regular basis for the benefit of
the senior lenders of the Company.

If the Parties are not able to reach an agreement on the terms and conditions of
a sale and purchase of the Shares or Assets within the Negotiation Period, the
Parties shall appoint two independent experts as set out hereinafter.

Shurgard shall within 5 days after the expiry of the Negotiation Period provide
Luxco with a list of names of 4 independent reputable appraisers with experience
in the valuation of the asset class to which the Assets belong.

Within 21 days after receipt by Luxco of the above list, Luxco shall select 2
out of the 4 experts as independent expert (the "Independent Experts"). During
such 21 days period Luxco is allowed to interview the experts named on the list
with a view of selecting two of them. The Independent Experts can either use
their own pan-European network, or co-ordinate competent and reputable local
experts in the different markets.

The Parties shall bear the Independent Expert's fees pro rata to their equity
holding in the Company.

The Independent Experts shall have to determine the Fair Market Value of the
Assets or Shares held by Luxco, as the case may be, in accordance with the rules
set out herein.

Each Independent Expert shall, independently of each other, determine the Fair
Market Value of the Shares or Assets. Within 60 days after their appointment,
they will each send their draft appraisal report to both Luxco and Shurgard.
Within 15 days after receipt of the last received appraisal report, the Parties
will provide each of the Independent Experts with their comments and arguments
on the respective reports of the Independent Experts. Each Independent Expert
will only receive the comments on its report (and not on the report of the other
Independent Expert), but Parties shall always copy each other on all
correspondence with the Independent Experts. Together with their comments the
Parties can request a meeting with each of the Independent Experts; after having
received the comments of the Parties, the Independent Experts can also request a
meeting with the Parties. Such meetings will always be held in the presence of
representatives of each Party upon at least 7 days prior written notice provided
that always only one Independent Expert at the time can attend such meetings.
The Independent Experts shall send their final appraisal report to both Parties
at the latest within 45 days after receipt by the Parties of the last received
draft appraisal report.

On the basis of the 2 final appraisal reports the arbitrated price shall be
computed which shall be equal to the average of the Fair Market Values as
determined by each Independent Expert (the "Arbitrated Price").

If Shurgard wants to purchase the Assets or Shares held by Luxco at the
Arbitrated Price, it should notify Luxco thereof within 30 days after receipt of
the last received Independent Expert appraisal report.

Failing such notification by Shurgard to purchase at the Arbitrated Price within
the above period, Shurgard shall be deemed to have decided not to exercise its
First Right of Offer. In such a case, Luxco may exercise its Second Right of
Offer pursuant to Clause 13.4 or market the Assets or the Shares with the
intention of selling to a third party. However, if the purchase price proposed
for these Assets or the Shares from a third party is less than 97% of the
Arbitrated Price, then Shurgard shall have a right to purchase the Shares or the
Assets at such proposed sale price. In addition, the Assets or the Shares cannot
be sold to a Competitor of Shurgard without the consent of Shurgard. However,
subject to the terms of the Management Agreements, the Assets or the Shares may
be sold to dedicated funds holding self storage assets managed by an outside
operator not controlled by such funds. Finally, if the Assets or the Shares are
marketed and not sold within a period of four months as of the appointment of a
broker, the portfolio shall be removed from the market.

If Shurgard has indicated its intention to exercise it First Right of Offer, the
following relevant rules will apply, depending if a sale of Assets or Shares is
contemplated:

the Shares shall be transferred to Shurgard upon payment by Shurgard to Luxco of
the Arbitrated Price of the Shares minus the amounts of the Special Profit
Participation 1 and the Special Profit Participation 2 as determined pursuant to
Clause 15.1; or

the Assets shall be transferred to Shurgard upon payment by Shurgard to the
Company of the Arbitrated Price of the Assets and Clause 13.5 will apply.

Second Right offer to Luxco

If the exit procedure is commenced by Luxco, and Shurgard does not exercise its
First Right of Offer pursuant to Clause 13.3 and assuming that Shurgard wishes
to maintain its equity position, Luxco shall have the right to enter into
exclusive negotiations with Shurgard, to propose to set up a new joint venture
(or restructure the Company) to form a stabilised joint venture with Shurgard to
own the centres developed by the Company or its subsidiaries (the "Second Right
of Offer"). Both Parties will negotiate in good faith the terms of such venture.

Luxco shall notify Shurgard of its intention to exercise this Second Right of
Offer within 15 days of the determination of the Arbitrated Price by the
Independent Experts pursuant to Clause 13.3.2(ix).

If no agreement can be reached by the Parties within 60 days of the notification
made by Luxco pursuant to Clause 13.4.2, Luxco may market the Assets or the
Shares with the intention of selling to a third party. However, if the purchase
price proposed for these Assets or the Shares from a third party is less than
97% of the Arbitrated Price, then Shurgard shall have a right to purchase the
Shares or the Assets at such proposed sale price. In addition, the Assets or the
Shares cannot be sold to other self-service storage operators without the
consent of Shurgard. However, the Assets or the Shares may be sold to other
self-service storage owners (e.g. dedicated funds or investors) subject to the
terms and obligations of the Management Agreements. Finally, if the Assets or
the Shares are marketed and not sold within a period of four months as of the
appointment of a broker, the portfolio shall be removed from the market.

If an agreement is reached within 60 days of the notification made by Luxco
pursuant to Clause 13.4.2, the Assets will be transferred at the Arbitrated
Price to the stabilised joint venture and the Company will be liquidated in
accordance with Clause 15.

Sale of the Assets

If the Assets are sold pursuant to Clause 13, the Company and its subsidiaries
will be liquidated in accordance with Clause 15.

Sale of the Shares

In the event of a sale of the Shares, the Parties will adjust the price for each
class of shares to properly allocate the Special Profit Participation 1 and the
Special Profit Participation 2 to the Class C Shares, as determined pursuant to
Clause 15.1.

Fair Market Value

The "Fair Market Value" means the "Market Value" as defined in Practice
Statement 4.1 of the RICS Appraisal and Valuation Manual published by The Royal
Institution of Chartered Surveyors (the Red Book), provided that in the event of
a sale of the Shares held by Luxco the valuation shall be based on the Fair
Market Value of the underlying Properties, trading as self-service storage
centers with the benefits and obligations of the Management Agreements then in
place, but shall also take into account the other assets and liabilities of the
Company and the Special Purpose Vehicles on a consolidated basis, provided that
in the event that any individual Property which the Independent Experts both
agree would on an alternate use basis be valued at least 50% higher than the
value of the same property on a continuing use basis, that property shall be
sold separately on the basis of such alternate use valuation and in such case
the relevant provisions of the Property and Asset Management Agreement shall
cease to apply to such property. The Independent Experts in their best
professional opinion may deviate from the Red Book and use a valuation method
which is more suited for a given Property.



Voting Agreement



If a Party wishes to transfer its Shares to a third party, the other Party
hereby irrevocably undertakes to vote in favor of such transfer provided that
the transferor has fully complied with the terms and conditions of Clauses 12
and 13 and is allowed to transfer its Shares to such third Party pursuant to
Clauses 12 and 13.

Tag Along

If Luxco wishes to sell its Class B Shares to a third party pursuant to Clause
13, it shall first offer to Shurgard to purchase its Class C Shares at a price
equal to EUR 1,900 plus an amount equal to the amount to which the Class C
Shareholder would be entitled pursuant to Clause 15 in case of a liquidation of
the Company (the "Tag Along Price").

Luxco shall notify to Shurgard the above offer to purchase its Class C Shares
not less than 20 days before the completion of the contemplated sale of its
Class B Shares to a third party (the "Purchase Notice"). If Shurgard wishes to
accept Luxco's offer and sell its Class C Shares to Luxco, it must confirm this
in writing to Luxco within 10 days of the receipt of the Purchase Notice (the
"Acceptance Notice"). The Acceptance Notice shall be accompanied by a share
purchase agreement substantially in the form attached as Schedule 13.9.2 and
signed in three originals by an authorised representative of Shurgard.

Within 10 days of the receipt of the Acceptance Notice, Luxco shall provide
Shurgard with two originals of this share purchase agreement (one for Shurgard
and one to be kept in the share register of the Company), signed by an
authorised representative of Luxco; the purchase price of the Class C Shares as
set forth in this share purchase agreement shall be paid to Shurgard at the
closing of the sale of the Class C Shares to the third party pursuant to Clause
14.

Luxco shall transfer the Class C Shares acquired pursuant to this Clause 13.9 to
the third party to which it will sell its Class B Shares without having to
follow the procedure of Clause 13.

In case an Acceptance Notice has been given in accordance with this Clause 13.9,
the sale of the Class B Shares to the third party may not be effected before the
execution by Luxco of the Class C Shares purchase agreement with Shurgard.



Closing of the Exit



Subject to the provisions of Clause 13, in order to ensure that the closing of
any of the exit scenarios pursuant to Clause 13 is Shari'ah compliant, the
Parties undertake to take the following actions in the chronological order
below, provided that all such actions shall be taken at one closing meeting:

If the exit consists of a sale of the Class B Shares by Luxco to Shurgard

Shurgard and Luxco shall execute a share purchase agreement for the sale and
purchase of the Class B Shares subject to the condition precedent of a
conversion of the Class C Shares into Class A Shares.

An extraordinary shareholders' meeting of the Company shall be held to effect
the above conversion.

First Islamic shall exercise its call option in respect of the shares in Luxco
held by the parent company of Luxco.

Closing of the sale and purchase of the Class B Shares and payment by Shurgard
to Luxco of the purchase price calculated pursuant to Clause 13.

If the exit consists of a sale by Luxco of its Class B Shares to a third party
and the tag along right of Shurgard on the Class C Shares has been exercised
pursuant to Clause 13.9

Completion of the tag along procedure of Clause 13.9.

Shurgard and Luxco shall execute a share purchase agreement for the sale and
purchase of the Class C shares subject to the condition precedent of a
conversion of the Class C Shares into Class B Shares.

Luxco and the third party shall execute a share purchase agreement for the sale
and purchase of the B and the to be converted C shares.

An extraordinary shareholders' meeting of the Company shall be held to effect
the above conversion.

First Islamic shall exercise its call option in respect of the shares in Luxco
held by the parent company of Luxco.

Closing of the sale and purchase of the converted Class C Shares to Luxco,
closing of the sale and purchase of the Class B Shares and converted Class C
Shares to the third party, payment by the third party to Luxco of the purchase
price and payment by Luxco to Shurgard of the Tag Along Price.

If the exit consists of the liquidation of Company

An extraordinary shareholders' meeting of First Shurgard shall be held to
liquidate the Company. The liquidators are appointed pursuant to Clause 5.14 to
sell the assets and pay out the liabilities of the Company.

The liquidators, after having sold the assets and paid the liabilities, shall
distribute the liquidation proceeds to the various shareholders in the order set
out in Clause 15;

After payment of the Special Profit Participation 1 and 2, the Class C Shares
shall be converted into Class A Shares;

First Islamic shall exercise its call option in respect of the shares in Luxco
held by the parent company of Luxco.

If there are any outstanding liquidation proceeds, these shall be distributed
equally to all shareholders pro rata to their holding of shares in the Company;

The liquidation shall be closed and the Company cease to exist.



Distribution of Cash Flow upon Exit and Special Profit Participations





Principles



Upon a transaction involving a sale of the Assets, the Company shall be
liquidated and distributions of proceeds ("Residual Value", as defined in Clause
15.2), shall be as follows:

by preference to the Class C Shareholder for an amount equal to the capital of
the Company represented by the Class C Shares; then,

to the Class A Shareholder and Class B Shareholder, respectively, for an amount
equal to the capital of the Company represented by the Class A Shares and Class
B Shares; then,

to and among the Class A Shareholder, Class B Shareholder and Class C
Shareholder proportionately and until each receives pursuant to Clauses 15.1.1
and 15.1.2 and this Clause 15.1.3 (and also taking into account any payments
received pursuant to Clause 6.1) a 12% pre-tax (to the Shareholders, but net of
any taxes at the level of the Company) cumulative compounded return on the pro
rata of the capital represented by their Shares; then,

above a 12% pre-tax cumulative compounded return pursuant to Clauses 15.1.2 and
15.1.3 (and also taking into account any payments received pursuant to Clause
6.1) and up to a 25% pre-tax cumulative compounded return to the Class A
Shareholders and the Class B Shareholders, 25% of the remaining residual cash
flow, if any, will be distributed to Class C Shareholders as special profit
participation (the "Special Profit Participation 1") and the remainder shall be
distributed between the Class A Shareholder, Class B Shareholder and Class C
Shareholder according to their pro-rata holding of Shares; then,

if and once the Class A Shareholder and the Class B Shareholder realize a 25%
pre-tax cumulative compounded return pursuant to Clauses 15.1.2, 15.1.3 and
15.1.4, 37.5% of the remaining residual cash flow, if any, will be distributed
to Class C Shareholders as special profit participation (the "Special Profit
Participation 2") and the remainder shall be distributed between the Class A
Shareholder, Class B Shareholder and Class C Shareholder according to their
pro-rata holding of Shares.

for the calculation of the cumulative compounded return, invested amounts will
be taken into account when invested in the Company, distributions will be taken
into account when made to the respective Shareholder and the XIRR function in
Microsoft Excel shall be acceptable. It will be compounded quarterly. Schedule
15.1.6 contains an example of distribution of cash flow upon exit.

Residual Value

"Residual Value" is defined as total net proceeds resulting from a liquidation
of the Company's assets (including unused reserves) after repayment of
financing, and payments of all venture related taxes and transaction costs.



Term of the Agreement and Termination





Term



This Agreement is entered into for a fixed term of twenty (20) years as from the
Date of this Agreement.

Termination

This Agreement shall terminate by mutual written agreement of the Parties or in
the event that a Party ceases to be a shareholder of the Company provided that
such Party has fully complied with all its obligations under this Agreement and
agreements referred to herein and the Articles of Association.



Miscellaneous





Lump Sum Amount



The Parties acknowledge that Clauses of this Agreement providing for the payment
of damages ("dommages et intérêts" / "schadevergoeding") in a lump sum amount
are reasonable and necessary to protect the legitimate interests of the Parties
and have been expressly agreed upon by professional parties.

Press Announcements

Without prejudice to Clause 11.2, all public announcements or press releases by
any of the Parties to third persons relating to the Closing shall be made only
at such time and in such manner as may be agreed upon in advance in writing by
the Parties. To the greatest extent practicable, the Parties shall discuss with
each other the form, timing and substance of such announcements or releases
prior to the dissemination thereof.

Such agreed announcements or releases may also be released by SSCI.

Costs

Costs related to the formation of the Company, including arrangement fees to
senior lenders, legal fees and due diligence costs of the lenders, will be borne
by the Company.

Any costs associated with the creation of the legal infrastructure that supports
only Shurgard's involvement, or only Luxco's involvement in the Company, shall
be borne solely by Shurgard and Luxco, respectively. Luxco shall be responsible
for its own due diligence costs.

Notices

Any and all notices, elections or demands permitted or required to be made under
this Agreement must be in writing, signed by the Party giving such notice,
election or demand, and must be delivered personally, transmitted by electronic
means (by e-mail or facsimile) with receipt confirmed or sent by nationally
reputed courier service that provides verification of delivery, to the other
Party, at the address set forth below, or at such other address as may be
supplied by written notice given in conformity with the terms of this Clause
17.4. The date of personal delivery or the date of e-mail or receipt, as the
case may be, is the date such notice is effectively given, provided that the
Parties agree that wherever practicable, and as a first option, any form of
communication contemplated by this Clause 17.4 shall be transmitted by
electronic means.

If to Shurgard

:



Shurgard Self Storage SCA

President

Quai du Commerce 48

1000 Brussels

Facsimile : + 32 2 229 56 55

with a copy to:



If to Luxco

:



Crescent Self Storage Investments SARL

398, route d'Esch

L-1471 Luxembourg



with a copy to:



Successors and Assigns

Except as otherwise provided herein, no Party may assign all or part of its
rights and obligations under this Agreement to any third party (through a sale,
a capital contribution, a donation or any other transaction, including the sale
or contribution of a division ("branche d'activité" / "bedrijfstak") or of a
business as a whole ("universalité" / "algemeenheid"), or a merger or split-up)
without the prior written consent of the other Party(ies). As long as such
consent has not been obtained, the assigning Party shall continue to be liable
for all obligations that it intended to assign (without prejudice to any other
right or remedy that the other Part(y)ies may have for breach of this
Clause 17.5.1).

This Agreement shall be binding on and shall inure to the benefit of the
respective Parties and their permitted successors and assigns.

Entire Agreement and Amendments

This Agreement, together with the agreements expressly contemplated hereby,
constitutes the full and complete agreement of the Parties with respect to the
subject matter hereof, and expressly supersedes all other agreements between
Shurgard and Luxco in connection herewith. This Agreement may be amended,
modified or otherwise changed only in writing signed by both Parties.

No Waiver

The failure of any Party to insist on strict performance of a covenant hereunder
or of any obligation hereunder, irrespective of the length of time for which
such failure continues, will not be a waiver of such Party's rights to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation hereunder will
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation hereunder.

Counterparts

This Agreement and any amendments hereto may be executed in any number of
counterparts, all of which together for all purposes constitute one agreement,
binding on both Parties notwithstanding that both Parties have not signed the
same counterpart.

Governing Law

This Agreement shall be governed by and construed in accordance with Belgian
law.

Arbitration

All disputes arising in connection with any of this Agreement, either of the
Management Agreements, any share purchase agreement executed pursuant to Clause
13.9.2 or Clause 3.2 as well as the Escrow Agreement 1, the Escrow Agreement 2,
the Shurgard Break Up Fee Escrow Agreement and the Luxco Break Up Fee Escrow
Agreement and any arrangements entered into within the framework of such
agreements (together the "Relevant Agreements"), and which Parties are unable to
settle amicably shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the "Rules") by three arbitrators, all
appointed by the International Court of Arbitration of the International Chamber
of Commerce in accordance with the Rules (the "Court").

The arbitration shall be held in Geneva. The proceedings and award shall be in
the English language.

Every arbitrator must be and remain independent of any person that is a party to
any of the Relevant Agreements, even if such party is not actually a party to
the arbitration proceedings being conducted under this present Clause 17.10.

All Parties to this Agreement hereby acknowledge that the subject matter of the
Relevant Agreements has a close inter-relationship.

In order to ensure that all disputes in connection with any of the Relevant
Agreements are resolved in a uniform and compatible manner, the Parties to this
Agreement agree to procure that the procedures set out in the paragraphs below
shall be complied with.

In addition to the procedural requirements set forth by the Rules, any party to
a Relevant Agreement that initiates an arbitration procedure (the "Initial
Arbitration Proceedings") shall send a copy of its request for arbitration (the
"Notification") to all the parties to all the Relevant Agreements at the same
time as making such request for arbitration.

The Initial Arbitration Proceedings shall be suspended until such time as the
Notification process is completed.

The procedure set out in paragraph 17.10.3(i) above in respect of giving
Notification shall similarly apply in respect of all arbitration proceedings
that are commenced in respect of the Relevant Agreements subsequent to the
Initial Arbitration Proceedings ("Subsequent Proceedings" and any such
notification shall similarly be defined as "Notification") and the party
initiating any Subsequent Proceedings shall at the same time as making the
request for arbitration inform the Secretariat of the Court of the existence of
all such arbitration proceedings relating to the Relevant Agreements ("Previous
Proceedings") and request that the Court refers the matter to the same
arbitrators appointed by the Court in respect of the Previous Proceedings.

Any party that has received a Notification may, within 30 days from the receipt
of such Notification, request to be included as a party (an "Intervening Party")
to the arbitration proceedings referred to in the Notification by filing a
"Request to Intervene" with the Secretariat of the Court. The parties to the
arbitration proceedings referred to in the Notification shall do all things
possible to assist the Intervening Party in being joined as a party to those
arbitration proceedings (which shall include applying for an extension of the
deadline for the filing of documents to enable the Intervening Party to file
documents).

Any party to any arbitration proceedings initiated in accordance with this
Clause 17.10 may at any time request that any other party or parties to any of
the Relevant Agreements be joined in such arbitration proceedings (the "Joined
Party or Parties"), provided that the party making the request reasonably
believes the subject matter of the arbitration proceedings justifies the joinder
of such Joined Party or Parties. A request for such joinder shall be made by
written notice to the Secretariat of the Court (a "Notice of Joinder") copied to
the Joined Party or Parties.

If, notwithstanding the provisions of this Clause 17.10, separate arbitral
procedures in respect of any of the Relevant Agreements have been initiated, any
party to such arbitral procedures shall be entitled to request that the
Secretariat of the Court consider consolidating the arbitral proceedings into
one arbitral proceeding.

The arbitrators shall decide to so consolidate any two or more proceedings if it
appears to them to be in the interest of justice that the various disputes and
issues submitted to arbitration be adjudicated in one arbitral proceeding and by
one award. The arbitrators shall be bound to consolidate such proceedings if to
do otherwise could result in awards that are irreconcilable or which would be
unenforceable.

The Parties hereby agree not to seek judicial review of any award made pursuant
to this Clause 17.10. They specifically and irrevocably exclude their right to
seek judicial review of the award on all the grounds listed in article 190 (2)
of the Swiss Conflict of Laws Statute.

The Parties hereby acknowledge that all Relevant Agreements either have or shall
include wording similar to this Clause 17.10 in such Relevant Agreement.

Covenant of Good Faith

Each Party covenants and agrees that whenever it is authorized by this Agreement
to take or omit to take any action, or to give or withhold any approval or
consent, whether or not in its sole discretion, it will take or omit to take
such action, or give or withhold such approval or consent, in good faith and not
in an arbitrary or capricious manner.

Severability

If any provision of this Agreement or the Articles of Association or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement or the Articles of
Association and the application of such provision to other persons or
circumstances shall not be affected thereby and Parties shall negotiate in good
faith a replacement provision having a similar economic effect as the invalid or
unenforceable provision(s). If the subject term or provision is deemed to be
invalid, void or unenforceable only with respect to a particular application,
such term or provision shall remain in full force and effect with respect to all
other applications.

Middle East Situation

Both Parties acknowledge that the political situation in the Middle East is
currently unstable, and that a war in that region might develop during the term
of the present Agreement. Both Parties recognise that this situation and the
possible related consequences will not be considered as a valid reason not to
comply with their obligations under the Agreement in such case.



[ NEXT PAGE IS SIGNATORY PAGE]

Made in Brussels on 20 December 2002, in three originals. Each Party and SSCI
acknowledges receipt of its own original.

SHURGARD SELF STORAGE SCA:



Name:

European Self Storage SA

     

Title:

Executive General manager

     

represented by:

     

Name:

Patrick Metdepenninghen

     

Title:

Director

     



CRESCENT EURO SELF STORAGE INVESTMENTS SARL:



Name:

Henry A. Thompson

             

 

 

       

 

SSCI hereby accepts the benefit of the undertakings of Luxco under Clauses
5.5.2(ii), 5.5.2(iv), 11.2, 12.3 and 17.2 in accordance with Article 1121 of the
Belgian Civil Code:

Shurgard Storage Centers Inc.:



Name:

Patrick Metdepenninghen

     

Title:

Attorney-in-fact by virtue of a power-of-attorney dated 19 December 2002

   



Index of Schedules



Schedule 1.1.1

 :

Articles of Association

Schedule 2.8

 :

Business Plan

Schedule 3.1 :

Special Purpose Vehicles to be Contributed at Closing, a Summary of their
Corporate Details and Underlying Properties

Schedule 3.2 :

Draft Share Purchase Agreement for the Acquisition of Class B Shares by Luxco

Schedule 4.1.1(i)

 :

List of the Special Purpose Vehicles to be Contributed after Closing and
Underlying Properties

Schedule 4.1.1(ii)

 :

Investment and Operating Criteria

Schedule 4.1.2

 :

Expansion Plans

Schedule 4.1.4

:

Properties not to be Contributed to the Company.

Schedule 4.2.1(i)

 :

Contribution Notice

Schedule 4.2.1(ii)

 :

Payment Notice Form

Schedule 4.2.5

 :

Draft Escrow Agreement 1

Schedule 4.4.1 

:

Direct Development Costs

Schedule 4.4.3

 :

Sample Term Sheet

Schedule 5.4.1

 :

Development Agreement

Schedule 5.4.1

 :

Property and Asset Management Agreement

Schedule 5.6 :

Preliminary Plan and Budget 2003

Schedule 8.3

(a) :

Disclosure Schedule

Schedule 8.3(b) 

:

Real Estate Package

   

Schedule 10.2.6

 :

Legal Opinion

Schedule 10.4.2 :

Deed of Capital Increase

Schedule 10.4.4

 :

Draft Minutes of Extraordinary Shareholders' Meeting of the Company

Schedule 10.5.4 

:

Luxco and Shurgard Break Up Fee Escrow Agreement

Schedule 11.4.1 

:

Draft Escrow Agreement 2

Schedule 13.9.2

:



Schedule 15.1.6

:

Draft Share Purchase Agreement

Example of Distribution of Cash Flow upon Exit



 

 

 